PRODUCTION SHARING CONTRACT

ot

Description Dae sipnedéiswed
v
1 Production Sharing Contract th July 1992
2 Memorandum of Undersianding Sth July 1952
. 3 Side tener (No, 3/23/92 - 1620) 91h July 1992
' 4 Lener from TOTAL concerning 9th July 1992
, the NAY MIN YAUNG RIG
.
5 Supplementary Letter 2th Dee 1993
‘ 6 Supplementary Lester No, 2 30th Jan 1995
\
7 Notification No. $ Extraordinary) /92 Sth July 1992
‘ ” Permit to conduct petroteum exploration
: . and production
@ Myanmar Investment Commission Permit 27th Jan 1995

(Permit No, 055/92), together with superseded
Ispage Permit of &th July 1992.

LEO ROT ES |

uyp 00002461

one

\
oO |
|
7 i}
¥ :
PRODUCTION SHARING CONTRACT '
:
: . FOR APPRAISAL, DEVELOPMENT
! AND PRODUCTION OF PETROLEUM
1
IN THE MOATTAMA AREA
i

BETWEEN

MYANMA OIL AND GAS ENTERPRISE,
' :

|

| TOTAL MYANMAR EXPLORATION AND
PRODUCTION
\ :

UYP 00002462

aa
CONFIDENTIAL
DOF v. UNOCAL
‘SUBJECT TO PROTECTIVE O8DER

SECTION
{PREAMBLE 4 >
| 1 DEFINITIONS _
i 2 SCOPE - ve 13
i 3 TERMS 4
' 4 PELINQUISEMENT 18 y
‘ 5 MINIMUM EXPENDITURE COMMITMENT 17 !
i 6 WORK PROGRAMMES AND EXPENDITURES 28
i 7, DISCOVERY AND APPRAISAL 21 4
! $§ DEVELOPMENT AND PRODUCTION 24 i
i 8  COSTRECOVERY AND PROFIT OIL OR GASs ,
! ALLOCATION 27 i
10 ROYALTY 34
\ 11 BONUSES 35 i
12. VALUATION OF PETROLEUM 3e i
13°“ NATURALGAS 4l
\ 14 DOMESTIC CRUDE OIL REQUIREMENT 43
15 EMPLOYMENT AND TRAINING “4
16 «TITLE OF ASSETS 46 :
17 ~—s« RIGHTS AND OBLIGATIONS OF MOGE i
AND CONTRACTOR . a |
| 18 MANAGEMENT COMMITTEE ° 83
i 18 STATE PARTICIPATION AND PAST COSTS 54
20 FORCE MAJEURE 87
21 GOVERNING LAW : 58 4y
22 CONSULTATION AND ARBITRATION 53 a
1 23° BANKING 60
24 INSURANCE + 62 :
25 TERMINATION 63
26 BOOKS AND ACCOUNTS AND AUDITS 64

27 GENERAL PROVISIONS 65

UYP 00002463

&

of.

q

a

ANNEXURE "A" - DESCRIPTION OF CONTRACT
AREA
ANNEXURE "B"- MAP OF CONTRACT AREA
ANNEXURE "C"- ACCOUNTING PROCEDURE
ANNEXURE "D"- GUARANTEE .
ANNEXURE “E" - MANAGEMENT PROCEDURE
ANNEXURE "F"-MEMORANDUM ON -
PARTICIPATION

ve

uyp 00002464

PRODUCTION SHARING CONTRACT
FOR APPRAISAL, DEVELOPMENT AND PRODUCTION
OF PETROLEUM IN THE MOATTAMA AREA
BETWEEN
MYANMA OIL AND GAS ENTERPRISE
AND
TOTAL MYANMAR EXPLORATION AND PRODUCTION

TEIS CONTRACT entered into and delivered at Yangon, The Union of

Myanmar on the Le5 day of swt Nineteen
Sundred and Ninery Two by and between TH MYANMA OTL AND

GAS ENTERPRISE, an enterprise organized and existing under the
Laws of the Union of Myanmar (hereinafter referred to as the "MOGE*
which expression sball, unless repugnant to the contex: or the meazing
thereof, be deemed to include its successors and permitted ssigns),
represented by the purpese of this Contract by TEE MANAGING
DIRECTOR, MYANMA OIL AND GAS ENTERPRISE,

of the ong port

and

TOTAL MYANMAR EXPLORATION AND PRODUCTION, 2 company
existing under the Laws of France (hereinafter referred to as the

“CONTRACTOR” which expression shall, unless repugnant to the:

context or the meaning thereof, be deemed to include its successors and
permitted assigns), represented for the purpose of this Contract by its
Chairman of the Board,

of tie anther pert.

vyP 90002465

i)
|
|

y

WHEREAS, The Union of Myanmar is the sole owner ofall natubal
resources within her territory and offshore areas apd bas the right to
develop, extract, exploit and utilize the natural resources im the interest
ofthe peaple of all the national groups; and

WHEREAS, MOGE is an enterprise formed by the Government of the
Unioa of Myanmar and is concerned with exploration and production of
“Perpleum” within the Union of Myanmar both onshore and ofshoge
and

WEEREAS, MOGE bas the exclusive right to carry out all Petroleum
gperetions in the Union ef Myammer and throughout the area
corresponding to blacks MS and MS lecated iz offshore Myanmar
(Moatiama) and described in Annexure “A” and outlined on the mzp
which ig Annexure “B", both attached hereto and made 2 part hereof,
which area is bereinafter referred to as the "Contract Area"; aad

WHEREAS, CONTRACTOR is of sound financial standing and
pessesses technical competency and professional skill for carrying out
expleration, appraisal, and development works and other “Petroleum
Operations” as hereinafter defined ; and

WHEREAS, the parcies each has the right, power and authority to enter
into this Contract ; and

WHEREAS MOGE has made two gas discoveries in the Contract Area,
namely the 3DA-X and 3 DA-1 Structures.

WHEREAS, MOGE and CONTRACTOR mutually desire to enter into
this agreement for a Production Sharing Conerset in relation tn the

Contract Areas

_ WHEREAS MOGE and CONTRACTOR have entered into on this same
qb day of be nineteen hundred and ninety two a
Memorandum of ‘Unddablnding, hereinatter peferred to as “MOU;
WHEREAS this Production Sharing Contract and the MOU describe |
and constitute together the agreement of the parties in relation to the

Proje: for appraisal, development and production of the two gas
discoveries made by MOGZ in the Contract Area ;

NOW, TSEPEFORE, for and in consideration of the premises and the :
meutval covenants hereinafter set out, it is agfeed as follows:

OY

oy 7

In this Contract, words in the singular include the plural and vice

versa,

and except where the context otherwise requires the following
terms shall have the meaning set out as follows : -
¥

“Acepunting Procedure” mears the procedures and reporting

Ll

12,

13.

4.

requirements set forch in Annexure cn".
TAffitiste” meacs any company, any party oF other legal entity :

a) in which CONTRACTOR holds directly or indirectly at
least fifty percent (BO %) of the shares extitied to vott, oF

b) which holds directly ar indirectly at least fifty percent
(60 %) of CONTRACTOR's stares entitled to vote, or

3) in which at least Gfy percent (50 %) of the shares entitled

to vote are owned directly or indirectly by a company,

. party or legal extity, which owns directly or indirectly at

least fifty percent (50 %) of the shares of CONTRACTOR
entitled te vote.

raj jod” means the period which CONTRACTOR
deems necessary to determine whether the Discoveries are
Commercial Discovery.

"Appraisal Programme” means a programme submitted by
CONTRACTOR pursuant to Section 6.2, under which
CONTRACTOR will evaluate and delineate the Discoveries, or
pursuant to Section 7.2., under with CONTRACTOR will
evaluate and delineate an Other Discovery.

LS.

1.10.

' Lik

Associated Gas” means Natural Gas found in association with
Crude, Oil if such Crude Oj) can by itself be commercially
produced.

“Average Daily Gross Production Rate” means vy

. for Gas: the total Cubit Feet produced In each calendar
month divided by the days in the said month.

- for Crude Oil : the total barrels of Crude Oil produced in
each calendar month divided by the days in the said
month,

‘

Barrel” means 3 quantity or unit of forty-two (42) US gallons

liquid measure, at or correcsed to a temperature of sixcy degrees

(80°) Fahrenheit with normal atmospheric pressure at sea level.

“Budeet” means an estimate of income and expenciture.

"Calendar Year" or “Year” means & period of twelve. (12)
consecutive months commencing with January 1st and ending
with December 3lst next following, according to the Gregorian
Calendar.

bd mi in i jon” means, in relation
te any Development and Production Ares, the date on which
regular and continuous sales of Natural Gas commence oF the
date on which regular and continuous shipments of Crude Oil
(excluding test production) commence.

"Commercial Discovers” means

: in relation to the Discoveries that such Discoveries have

been determined Commerciat by CONTRACTOR it
acgordanee with Sections 7.7.1, and 12,3 herein:

uUYP 00002469

ee aNe

l

ao

1.12, IConsract Areg" mears the offshore area described in Annexure

1.13. "Contract Year” means a period of time (normally of three
1.14, "Cost Petroleum” means Petroleum out of which Contractor may

1.15. "Crude Oil" means crude mineral oil, asphalt, ozokerite, casing

: in relation to the hydrocarbons in liquid form that may be
discovered during the performance of the Appraisal
Program, and in relation to any Other Discovery of
Peiroleum under this Contract that such Petroleum consist
ef an accumulation or accumulations of Petroleum which
CONTRACTOR, after conducting appraisal operations ta
assess the quantity and quality of the Petroleum present,
the place and the depth of. its location, the required
potential expenditure, prices “prevailing in the: world
marker, and other relevant factors, decides to develop and

produce.
*

A" and shown on the map in Annexure “EB”.

The Contract Area excends to all depths ‘within its lateral
boundaries. .

hundred and sixy-five (365) consecutive days) commescing with
the Effective Date.

recover the costs and expenses of the Petroleum Operations
pursuant to Section 8.4.

head petroleum spirit, and all kinds of hydrocarbons and
bitumens whether in solid, liquid or mixed forms, including

condensate’ and cther substances extracted or separated from
Natural Gas.

-10-

1.16. 2Cubi * means a quantity or unit of vapor saturated Natural
Gas contained in one (1) cubic foot of space at 2 temperature of
sity degrees (60°) Fahrenbeit and pressure of 14.735 psia (30 in
Eg).

¥

4.17, “Delivery Point” means (a) for Natural Gas the point of delivery
to the Gas Transporsation Company as getermined in section 22
of the MOU and (b) the point of export, Myazmar, for Crude Oil
made available for export sale, (c) the agreed point of delivery
within the relevant Development and Production Area for royalty
Crude Oil delivered to MOGE pursuart to Section 10.1. and
Crude Oil made available for the Myarmar domestic coarket
pursuant to Section 14.1 i2s the case may be.

138. “Development and Production Asa” qmeazs the area established
by CONTRACTOR in accordance with Section 8.3. by notifying
MGGE in writing that CONTRACTOR bas made @ Commercial
Discovery and furnishing a map describing an area comprised of
ail or a porcion of the Contract Area believed by CONTRACTOR
to contain the Commercial Discovery. Once designated a
Development and Production Area shall extead to all depths
ichin its tateral boundaries. ot

1s. 2 en si jens’ means all operations |
snd related administrative and other activities, within oF ousside
the Contract Area, which are carried put following approval of a
Development Plan for a Development and Production Area in
connection with the extraction, separation, processing, gathering,
transportation, storage, treatment and disposition of Petroleum
from such Development and Production Area.

1.20. “Development and Production Period” means, in relation to each
Development and Production Area, the period specified in Section 5.
2.5. a

arn
uyp 00002471

1

f

La.

1.22,

1.23.

124,

1.25.

1.26.

aie

“Develooment Plan” means a plan for development of a
CommercialDiseovery prepared by CONTRACTOR and approved
in accordance with Section 8.6. including any amendments
thereto. .

vv

a) "Discoveries" means the discoveries of accumulations of
Natural Gas already made by MOGE in the Contract Area.

b) "Other Discovery” means any other discovery of
accumulation or accumulations of Petroleum which in the
cpinien ef CONTRACTOR may be capable of being
produced in commercial quantities. *

"Effective Date” meazos the date following execution of this
Contract and of the MOU by the Parties, on which the last act
necessary to give this Contract and MOU the full legal effect bas
been taken.

“Exploration Operations” meazs operations which are conducted
under this Contract for or in connection with the exploration for
Percieum including, without limitation, geological, geophysical
and other technical surveys and studies, the review, nrocessing
and analysis of data, the drilling of exploratory and appraisal
wells.

Field" means an underground neeurnulation of hydrocarbons or
two (2) or more such accumulations overlying one another in
connected or separate horizons or reservoirs, related to one single
or several combined geologics! traps, and which must be
considered as a unit for the purpose of Petroleum Operations.

TEinoneigl Year” means the Financial Year of the Government of
the Union of Myanmar and extending for a period of twelve (12)

months commencing with Ist April and ending with J1st Marcel
nest fallawing.

CONFIDENTIAL
DOE v, UNOCAL

| SUBJECT TO PROTECTIVE ORDER

12

qT

sige

1.27, “Foreien Exchange” means currency other than that of the Union

‘ yt Myanmar but acceptable to the Union of Myanmar,

1.28. *Narurs] Gas” means all gaseous bydrocarbans produced from

wells, including wet mineral gas, dry mineral gas, casing bead
ges and residue gas remaining after the excraction or separation
of liquid hydrocarboss from wet gas.

1.29. "Operating Costs” means all of the costs and expenditures borne

and incurred by CONTRACTOR in or im eonnection with the
conduc: of Petroleum Operations pursuant tc this Contract,
determined 2nd accounted for in accordance with Annexure “C".

1.30. *Pewroleum™ means and includes bork Crude Oil and Narural

Gas, as well as any other bydrocarben produced in association
therewith

“LBL. "Petroleum Operations” meacs all operaticrs under this

Contract, including, without limitation, Exploration Operations,
Development and Production Operations, all associated planning,

design, administrative, engineering, construstion and _

maintenance operations, and any other operations and aerivities,
otherwise contemplated under the provisions of this Contract.

1.32, "Work Proeramms” means a programme mutually agreed by

MOGE and CONTRACTOR itemizing the Petroleum Operations
to be conducted within or with respect to the Contract Area or
Production Acea and the time scbedule thereof.

UyP 00002473

13

q

‘a

2.1, ‘This Contract is a Production Sharing Contract, In accordance
with the provisions herein contained, MOGE shall have and be

responsible for the management of the operations contemplated
hereunder.

2.2. CONTRACTOR shal! be responsible to MOGE for the execution |

of such operations in accordance with the provisions of this

, Contract, and is hereby appointed and constituted the exclusive

\ company 20 conduct Petroleum Operations in the Contract Aree ©

| CONTRACTOR shall provide all the financial and technical

assistance required for such operations. CONTRACTOR skall

| cory the risk of Operating Costs required in carrying out

j operations and shall therefore have an economic interes: in the

development of the Petroleum. deposits in the Contract Area.

( Such costs shall be included in Operating Costs recoverable as

provided in Section 9.4. The interest expenses incurred by the
|
I

CONTRACTOR to finance its operations hereunder shall aot be
cost recoverable irom Cost Petroleum.

2.3. During the term of this Contract the total production achieved in
| the conduct of such operations shall be divided in accordance with
the provisions of Section 9.7.

14

a1,
3.2.
:
( 3.3.
{ ia
, oi
4 od 3.4.
|
i 35.
I
|
|
| ‘ :
|
|
\
|
yy,

SECTION 3 TERM

Unless sconer terminated in secordance with the terms hereof,
this Contract shall remain in effect during the Appraisal Period
and any Development and Production Period, v

‘The Appraisal Period shall begin on the Effective Date and shall
consist of an initial term which shall continue for two (2) years:
from the commencement of Petroleum Operations es specified in
Section 6.1. :

Te drilling operations (including testing) are in progyess at the end
of the Appraisal Period, the current period shall be automatically
excended until sixty (60) days after completion of such drilling
operations.

CONTRACTOR shall notify MOGE thirty (30) days before the
end of the Appraisal Period (as eventually extended) whether it
intends cr does not intend to retain the Contract Area as per
Section 13.3.

The Development and Production Period shall commence with
respect to any Development and Production Area on the date that
CONTRACTOR gives notice of Commercial Discovery relating to
such Area and shall continue tntil the expiration of twenty (20)
years from the date of completion of development in accurdance
with the Development Plan for such Development and Production
Area, .

As regard the Development and Production Period related to the
Discoveries, it shall furthermore continue until expiration of the
related Export Gas Sales Agreement (or any extension thereol)

referred to in Section 6 of the MOU. . ~

uy 00002479

DOE +. UNOCAL
SUBJECT TO PROTECTIVE ORDE:

15

| 297%

mss Ing -

16s

yf There will be no. relinquishment of

Contract except as provided in Section 13.3.

i

area throughout the term of the

v . ° |

yyp 00002477

17
5.1. Subject to the provisions hereof, CONTRACTOR shall commence

5.2.

5.3.

te

Petroleum Operations promptly after adoption of the initial Work
Programme and Budget pursuant to Section 6.2, and the
issuance of all permits, clearances and licences necessary for the

commencement of field operations. As soon as possible following ~

the Effective Date, CONTRACTOR shall file such documents as
shall be required to effect registration as a foreign corporation
authorized to do business in Myanmar.

During the term of Appraisal Period, CONTRACTOR shgll spend
a total of not less than ten million United States Dollars
(US $ 10,000,000).

If CONTRACTOR fails to fulfill the minimum expenditure
commitments described herein for Appraisal cperatjons during
the Appraise! Period as may be extended, CONTRACTOR shall
fulfill its obligation by paying the amount of deficiency t¢ MOGE
in cash at the end of the Appraisal Period.

CONTRACTOR shall on the Efective Date provide, in the forms
shown in Annexure "D" a Parent Company Guarantee issued by
TOTAL in respect of the minimum expenditure commitment of
CONTRACTOR under Section 5.1,

‘

18

6.1.

6.4.

6.5.

1B.”

Unless otherwise provided herein, CONTRACTOR shall conduct
Petroleum Operations in nccordanse with approved Work
Programmes and Budgets and shall commence Petroleum
Operations hereunder not later than three (3) months ofer the
Effective Date, subject to Section 6.2, .

| MOGE will provide CONTRACTOR as soon as practicable after -.

Edective Date with all data and information available to MOGE
in relation to the Contract Area. ‘Within sity (60) days after
receipt of such data and information CONTRACTOR shal!
prepare and submit to MOGE far approval a Work Programme
setting forth the Pecroleum Operations which CONTRACTOR
proposes to conduct during the first Contract Year and a Budget
with respect therets. Such Work Programme will comprise the
Appraisal Programme for the Discoveries.

‘At least ninety (90) days before'the end of the first Contract Year
and every Contract Year thereafter, CONTRACTOR shall
prepare and submit to MOGE for approval a proposed Work
Programme and Budget for the next succeeding Contract Year.

Should MOGE wish to propose a revision as to cercain specific © :
reauures of the said Werk Programme and Budget, it shall within -
thirty (30) days after receipt thereof so notify CONTRACTOR

specifying in reasonable details its reasons therecf, Promptly

thereafter, the parties will meet and endeavour to agree onthe .

revision proposed by MOGE- In any event, any portion of the
Work Programme 25 to which MOGE has not proposed a revision
shall in so far as possible be cartied out as prescribed therein.

Work
Programme may require changes in the ght al ssstiny

fe is recognized by the parties that the details of 3

uye 00002479

19

5
j
4

A
*

+19:

circumstances and as sued the CONTRACTOR with the approval
of MOGE may make such changes provided they do not change
the general chjective of the Work Programme.

4.6. MOGE agrees that the approval of a proposed Work’ Programme
and Budget will nat be unreasonably withheld.

a7. The tentative Work Progracme and Budget estimated for the

initial term of the Appraisal Period shall be set forth by the .

CONTRACTOR a5 fellows subject to the provisions of Section

Bl:
*
Appraisal Period (nitial term) Tentative
: Budget Estimate
‘Work Propramms (US$ Million) ©
. Existing data and seismic
jnterpretation and 2 wells a
. Support of operations 2
STOTAL a
Contingent programme
+ 2 wells and additionai seismic 1
+ Support of operations and
study of commertiality 3
STOTAL a
TOTAL Appraisa! Period 25

ome

(CONFIDENTIAL
DOE v, UNOCAL

" _ SURIECT TO PROTECTIVE ORDER

yyp 00

002480

20

aan

a

ae

eo 7

CONTRACTOR will also perform seismic reprocessing and
reinterpretation on the Contract Area within the initial
term of the Appraisal period in order for CONTRACTOR to
determine if additional seismic and/or exploration well
may be justified. ¥ ,

CONTRACTOR will also drill one additional well to be
defined by CONTRACTOR on the 3 DA-l bright spot j
structure, should the decision to develop the 3 DA-X
structure be taken. . =

i
i
}

24
w

71.

742,

143,

TA.

75.

‘The CONTRACTOR shall notify MOGE not later than thirty (30)
days after any significant Other Discovery of Petroleum within
the Contract Area. This notice shall summarize all available
details of such Other Discovery and particulars of any testing
programme to be undertaken

Ifthe CONTRACTOR considers that a discovery merits appraisal

wthe CONTRACTOR shall submit to the MOGE as soon as is
practicable after completion of the exploration well in question a
detailed appraisal work programme and budget tg evaluate
whether the Other Discovery is a Commercial Discovery.

‘This Work Programme shall describe the location, nature and
estimated size of the Other Discovery. The Appraisal Work
Programme shall also include a plan of all drilling, vesting » and
evaluation to be conducted in the Contract Area

Uf MOGE requests any changes to the Appraisal Work
Programme and Budget, then MOGE shall so notify the
CONTRACTOR in writing within fifteen (15) days of receipt
thereof and the CONTRACTOR and MOGE shall meet within
fifteen (15) days after receipt by the CONTRACTOR of MOGE's
written notification as to these requested changes to endeavour to
agree on a revised Appraisal Werk Programme and Budget. The

‘Work Programme and Budget approved and adopted shall be

CONTRACTOR's proposal as modified by agreed changes
adopted thirty (30) days after receipt by the CONTRACTOR of
MOGE's written notification of requested changes.

After adoption of the Appraisal Work Programme and Budget,
the CONTRACTOR shall diligently evaluate the Other Discovery
in actordance with such programnre without undue interruptions.

22

7.6. Within ninety (90) days after the evaluation is completed, but in

any event prior to the expiration of the Appraisal Period (or any

Y extension thereof pursuant te Section 3), the CONTRACTOR

shall notify and report to MOGE all relevant technical and
economic data relating thereto. ¥ .

7.7.1. The CONTRACTOR shall make 2 determination as to whether
the Discoveries are Commercial Discovery on the following
basis :

2) a study of commerciality is to be performed tating inte,
consideration all pertinent operating” and finantial data
collected during the performance of the Appraisal Work
Programme and otherwise, including but not limited to
Natural Ges and/or Crude Oil recoverable reserves,
substainable production levels and other relevant technical
-and economic factors, according to genecally accepted
international petroleum industry practice, the applicable
Laws of Myanmar and the provisions of this Contract,

b) all the conditions listed under Section 2.1.2) of the MOU
are met . *
1.1.2. For the determination as to whether an Other Discovery ‘of
: Natural Gas is a Commercial Discovery, the provisions of Section
7.1.1.la) above will apply, together with the provisions of Section
' 8 of the MOU.

7.8. The CONTRACTOR shall make a determination as to whether a
discovery of Crude Ol is a Commertia! Discovery on the basis of
whether that Other Discovery can be produced commercially
after consideration of all pertinent operating and financial data
collected during the performance of the Appraisal Work

ne? Programme and otherwise, including but not limited to Crude Oi!
er” and/or Natural Gas reenvernble reserves, sustainable production
yt levels and ucher relevant techmest and veonumie fietors,

23

ia ~

according to generally accepted international petroleum industry
practice, the applicable Laws of Myanmar and the provisions of
this Contract.

an’

24

a 7

Bf. If the CONTRACTOR reports that Discoveries are Commercial

Discovery under Section 7.7.1. or that an Other Discovery is

Commercial Discovery under Sections 74.2. or TB. above, a

Development Plan shall be prepared by the CONTRACTOR and

1 on submitted to the MOGE as soon as is practicable after
Commercial Discovery is notified. . :

| gt 8.2. The Development Plan shall be prepared on the basis of sound om
' ” engineering and economic principles in accordance with
generally accepted international petrolasm industy practice,
shall be designed to ensure that the. Petroleum deposits do not
suffer an excessive rate of decline of production or an excessive
loss of reservoir pressure sind shall adopt the optimum economic :
well spacing appropriate for the development of those Petroleum ‘
depesits. .

| 4 8.3. The Development Plan shall contain:

| a) details and the extent of the proposed Development Area
relating to the Commercial Discovery, which area shall
correspond to the geographical extension of the
Commercial Discovery plus a reasonable margin, and shall
be designated as the Development Area for the
: Commercial Discovery concerned ; 7}

{ iM b) proposals relating to the spacing, drilling and completion :
i ; of wells, the production and storage installations, and
transportation and delivery facilities required for the
production, storage and transportation of Petroleum ; . sot

) proposals relating to necessary infrastructure investments, -
and employment of Myanmar nacigns and use of |
by
UYP OCDDZ4e5 : +
Nw . . .

25

CONFIDENTIAL
DOE vy. UNOCAL

wha

8.4.

8.5.

8.6,

8.7,

Myanmar materials, products and services in accordance
with Section 17 herein ;
vw .

ad) a production forecast and an estimate of the investment
and expenses involved, and Pa

t) an estimate of the time required to complete each phase of
the Development Plan

-MOGE may require the CONTRACTOR to provide within thirty
(30) days of receipt of the Development Plan such further
information as is readily available and as MOGE may reasonably
need to evaluate the Development Plan fcr any Development
Area.

If MOGE does not request in writing any changes to the
Deveiopment Plan within ninety (90) days after receipt thereof,
the plan shall be deemed approved and adopted by the MOGE.

If MOGE requests any-changes to the Development Plan, then
the CONTRACTOR and MOGE shall meet within fifteen (15)
days of receipt by CONTRACTOR of MOGE's written notification
as to these requested changes to agree on changes to the
Development Plan. Revision to the Development Plan, agreed
within a further period of ninety (90) days shall be incorporated

, ina revised plan which shall then be deemed approved and

adopted.

After the Development Plan has been adopted the
CONTRACTOR shall submit to MOGE for discussion ninety (90)
days before the end of each subsequent Financial Year o detailed
statement of the Development Work Programme and Budget for
such subsequent Financial Year ; for the first full Financial Year
and the portion of che year preceding the first full Financial Year
a detailed statement of the Development Work Programme and

‘SUBJECT TO FROTECTIVE ORD

26

is

6.8.

SUNFIDENTIAL
Ey. UN

SUBJECT To PROTECTIVE ORDER

Budget therefor shall be submitted within ninety (90) days after
the date of adoption of the Development Plan under Section 8.5.
Each such annual detailed statement ob the Development Work
Programme and Budget therefor shall be consistent with the
Development Plan adopted under Sectién 85 ar as revised
pursuant to Section 8.6 and 8.5.

The CONTRACTOR may at any time submit to MOGE revisions
to any Development Plan or Development Work Programme and

. Budget. These revisions shall be consistent with the provisions of

8.8.

8.10.

8.11.

Section §.2. and shall be subject to the approval procedure set
forth in Section 8.5..and Section 8.6. «

The CONTRACTOR ‘shall commence Development Work net
Jater then three (3) months after the date of adoption of the
Development Plan vader Section 8.5. and Section 8.6.

Where MOGE and the CONTRACTOR: agree that a mautual
economic benefit can be achieved by constructing and operating
common facilities (including, but not limited to, roads, pipelines
and other transportation, communication and storage. facilities),
the CONTRACTOR shall use its reasonable efforts to reach
agreement with other producers end MOGE on the construction
and operation of such common facilities, investment recovery and
charges to be paid.

If, subsequent te the designation of a Development Area, the
extent of the area encompassing the Commercial Discovery or
another such area over or underlying it js reasonably expected to
be greater than the designation in the Development Plan under
Section 8.3. the Development Area shall be enlarged accordingly,
provided thot the area covered shal! be entirely within the
Contract Area or, otherwise, not being then awarded to any
person other than MOGE,

UYP 00002487

27

—

a

a1.

9.2.

9.3.

3.4.

CONTRACTOR shall provide all funds required to conduct
Petroleum Operations under this Contract and may recover its
costs and expenses only out of Cost Petroleum in the manner and
to the extent permitted under Section 9.4. CONTRACTOR shall
have the right to use free of charge Petroleum produced from the
Contract Area to the extent it considers necessary for Petroleum
Operations under this Contract

Petroleum produced and saved and not used im Petroleum
Operations (hereinafter referred to as “Available Petroleum” or
“Available. Natural Gas” or “Available Crode Oi" as may be

applicable) shall be measured at the Delivery Point and allocated

as set forth in this Section,

CONTRACTOR may take such portion of Available Petroleum
from the Contract Area as is necessary to discharge
CONTRACTOR's obligations to pay the royalty specified in
Section 10. -

CONTRACTOR shall recover all costs and expenses in respect of
all Petroleum Operations hereunder to the extent of and out afa
maximum of fifty percent (50 %) per Quarter of all Available
Petroleum from the Contract Area ; provided, however, that the
costs and expenses of Development and Production Operations in
respect of any Development and Production Area shall be
recovered only from Available Petroleum produced from such
Development and Production Area. Such Petroleum to which
CONTRACTOR is entitled for the purpose of recovering its costs
and expenses is hereinafter referred to as “Cost Petroleum". Such
costs and expenses shall be recovered out of Cost Petroleum in

CONFIDENTIAL

28

9.8.

9.6.

3.7.

cha

the later part of the Quarter in which such expenditures are
‘incurred or in the Quarter in which Commencement of
Commercial Production first occurs within the Cantract Area.

To the extent that in a Quarter costs erexpenses ‘recoverable

under Section 9.4. exceed the value of all Cost Petroleum from
the Contract Area for such Quarter, the excess shall be carried

forward for recovery in the next succeeding Quarter and in each

succeeding Quarter thereafter until fully recovered, but in no.
case after termination of this Contract.

‘The Petroleum Valuation provisions of Section 12 shall be used

for determining the value and quantity of Cost Petroleum to

which CONTRACTOR is entitled hereunder during a Quarter.

‘With respect to the Development and Production Area, Available
Patreleum not taken for purposes of payment of royalty under
Section 10 nor taken as Cost Petroleum, as described in Sections
9.4. and 9.5., in 2 Quarter shall be allocated berween MOGE and
CONTRACTOR according to the following incremental scale,
based on average daily production over the Quarter. from the
relevant Development and Preduction Area ; * ,

a) vail: tural 5

The incremental scale for the Available Natural Gas
Sharing will depend on the average Export Market Gas
Price (E) during the corresponding quarter.

To determine the incremental scale to be used, the price (E),
expressed in US Dollars per million british thermai units
(S/MMBTU), will be adjusted ss follows =

Ec = x loll uyp 00002489 4

29

sem ATR HEY

"Where:

I is the arithmetic average of the figures for the
Consumer Price Index published by the United States
Department of Labor, Bureau of Labor Statistics, for
the corresponding quarter.

To is the value of I for the reference period which is the
last quarter of 1991.

Eo is the adjusted price.

*

al) If Eq is greater or equal to 29., the following
incremental scale will be applied:

yo Available Natural Gas MOGE = CONTRACTOR
. . - Share Share
‘Up te 300 millions cubic 60% 40%
feet per day (MMscfd) ,
Between 301and 600 MMscfd «= 70% 30% +
Between 601 and 900 MMscfd 80 % 20%
_ Above 900 MMsef 20 % 10%

30

Between 60] and 900 MMscfd :

30+

2.2) If Ec is less or equal to 2.6, the following incremental
scale will be applied :

jee

Available Natural Ges MOGE = CONTRACTOR 5
Share¥ Share

Up to 300 millions cubic 40 % . 60% .

feet per day (Msctd) : |

Between 301 and 600 MMscfid = 55 % 45 %

Between 601 and 900 MMscid Whe 25%
Above 900 MMsefd + 90% 10%

2.8) If Eg is comprised between 2.6. and 2.9., the following
- linear formulas will be applied :

Available Natural Gas
‘Up to 300 millions cubic feet per day (MMscid): -
MOGE Share 140 % + 20% (Ec - 2.6/0.3 +

CONTRACTOR Share : 60 % - 20 % (Ec - 2.6/0.3

Between 301 and 600 MMscfd :
MOGE Share 155 % + 15 % (Eq - 2.60.3
CONTRACTOR Share : 45 %-15 % (Ec - 2.6/0.3

MORE Share "375 % +5 % (Eq - 2.60.3
CONTRACTOR Share : 25 %-5 % (Ec; 2.6/0.3

Above 900 MMsefd :
MORE Share 190%
CONTRACTOR Share : 10 %
urp 00002491

31
9.8,

9.9,

Bie
» Bb) Available Crude Oi) MOGE © CONTRACTOR
Share Share
¥
Up ta 35,000 Barrels per day 60 % 40%
Between 35,001 and 70,000 70% 30%
Barrels per day
Between 70,001 and 100,000 80% 20%
’ Barrels per day
Between 100,001 and 200,000 82,5% 17,5 %
Barrels per day
In excess of 200,000 Barrels 85 % 15%
per day .
a) Natural Gas will be disposed of pursuant to the provisions of
Section 2.2. of thie MOU.
b)

Subject to its obligations under Section 14, CONTRACTOR
shall receive each Quarver at the Delivery Point.and may
separately dispose of Crude Oil to which it is: entitled
pursuant to Section 9.4, plus its share of the balance of
Petroleum as stipulated in Section 9.7. Title and risk of
loss shall pass to CONTRACTOR at such Delivery Point.
CONTRACTOR shall have the right to export freely all
Petroleum to which it is entitled.

CONTRACTOR shall cunduct a review of Production Programme
prior to the Commencement of Commernial Production from any
Development and Production Area and shall establish production
at the maximum efficient rate needed to achieve the maximum
ultimate economic recovery of Petroleum from that Development
and Production Ares vin accordance with generally accepted
standards of the international petroleuns industry.

32

4
J
i
z
z
&
i

uy?

+32.

“Prior to Commencement of Commercial Production from a
Development and Production Area concerning Crude Oil, MOGE
and CONTRACTOR shall agree on a Procedure tor liftings of

their

respective ‘entitlements of Crude Oil, such procedure to

contain reasonable provisions for underlift and overlift and for
each Party to have the right to accumulate and lift economic
sized cargoes.

9.11) The provision regarding payment of Income Tax imposed upon
CONTRACTOR under the applicable provisions of the Income
‘Tax Laws of the Union of Myanmar shall b? applied as follows :

a)

b)

°)

000282?

CONTRACTOR shall be subject to the Myanmar Income
‘Tax Laws and shall comply with requirernents of the Law
in particular with respect to filing of rerurns, assessment of
tax, and keeping and showing of books and records.

CONTRACTOR's annual taxable income fer Myanmar
Income Tax purposes shall be an amount equal to the
CONTRACTOR's net income attributable to the Profit Ges
or Profit Oil allocated to the CONTRACTOR pursuant to
Section 9.7. For such purposes, insofar as proceeds from the
domestic market supply pursuant to Section 14 are

involved, only actual proceeds received by CONTRACTOR
shall be considered, and CONTRACTOR's contribution to

the Research and Development Fund pursuant to Section

15.7 and bonuses pursuant to Section 11 not yet recovered
shall be deductible from CONTRACTOR's income.

The CONTRACTOR shall pay Myanmar Income Tax on
the annual net taxable income as defined in Section
$.11.(b) abeve in accordance with the provisions af the
Tneome Tax Laws of the Union of Myanmar and subject ta

the entithements under the provisions of the Unman of

33

d)

e)

a.

Myanmar Foreign Investment Law (The State Law and
Order Restoration Council Law n* 10/88).

Y :

MOGE shall assist the CONTRACTOR to cbtain proper
official receipts evidencing the payment of
CONTRACTOR's Myanmar Income Tax Such receipts
shall be issued by a duly constituted authority for the
collection of Myanmar Income Taxes and shall state the
amount and other particulars customary for such receipts.
Provisional receipts shall be issued withia ninety (90) days
following the commencement of the next ensuing Financial
Year and final receipt shall be issued not later than ninety
(80) days after provisional receipts have been issued.

As used herein, Myanmar Income Tax shal! be inclusive of
all Taxes on Income payable to the Union of Myanmar.

vyp 00002494

34

10.1. CONTRACTOR shall pay to the Governméat a Royalty equal to
ten percent (10 %) of the value of Available Petroleum fom the
Contract Area, determined in accordance with Section 12, and,
adjusted by deducting an amount equal to the cost of
transportation fom the Delivery Point to the usual point of
export, :

10.2. a). Royalty for Crude Oil .

Royalty shall be paid in whole or in part, in cash or in kind
at the option of the Government. In the absence of such
option on the part of the Government, Royalty accruing
during a Quarter shall be paid in cash within thirty (30)
days after the end of that Quarter. CONTRACTOR shall be
given at least one hundred and eighty (180) days prior
notice of an option by the Government tp take Royalty in
kind and such option shall be effective for 2 minimum
period of one year. Unless otherwise agreed by the
Government and CONTRACTOR, Fetroleunt Royalty
taken in kind by the Government shall be delivered at the
Delivery Point and shall be supplied in regular and even
liftings se 2s not to disrupt CONTRACTOR’s lifting
schedules.

b) Royalty for Natura! Gas

Royalty shal! be paid in accordance with Section 4.d) of the
MOU.

10.3. Royalty shall not be recoverable from Cost Petroleum.

UYP o0002495

35

eet iti

SECTION 1) - BONUSES

11.1. Sienature Bonus

CONTRACTOR shall within ten (10) days after the Effective

Date pay ta MOGE as a Signature Bonus the sum of US Dollars

Geen Million (US$ 15,000,000) Such amount shall not, be

credited to CONTRACTOR's minimum expenditure commitment

under Section 5.1. and shall not be recoverable from Cost
" Perroleum under Section 9.

11.2. Production Bonus °

CONTRACTOR shall pay the following Production Bonuses to
MOGE with respect to the Development and Production Area:

1.2. Nemral Gas

(a) US Dollars Five Million (USS 5,000,000) upon
approval of thé Development Plan
() US Dollars Two Million (USS 2,000,000) within
thirty (30) days after the first date when total
average daily Natural Gas Production from the
Development and Production Area over any
. consecutive ninety (90) days period reached one
hundred and fifty (150) million cubic feet per day
OMscfd),

(ce) US Dollars Three Million (USS 3,000,000) within
thirty (30) days after the first date when total
average daily Natural Gas Production from the
Development and Production Area over any
consecutive ninety (90) days period reached Three
Hundred (900) MM sefd.

uyp 00002456

36

(dd)

fe)

(g)

11.2.2.

fa)

(b)

+36.

‘US Dollars Four Million (USS 4,000,000) within
thirty (30) days after the first date when total
average daily Natural Gas ,Production from the
Development and Production Area over any
consecutive ninety (90) days period reached. Six
Hundred (600) MM sef.

‘US Dollars Five Million (USS 5,000,000) within
thirty (30) days after the first date when total
average daily Natural gas Production fom the
Development and Production Area over any
consecutive ninety (90) days period reached Nine
Bundred (800) MM sci.

‘US Dollars Ten Millon (US$ 10,000,000) within
thirty (30) days after the first date when total
average daily Natural gas Production fom the
Development and Production Area over any
consecutive ninety (80) days period reached One
Thousand and Two Hundred (1 200) MM sefd,

Crude O11

US Dollars two Million (USS 2,000,000) within thirry
{30) days after the first date when total average
daily Crude Oi! Production from the Development
and Production Area over any consecutive ninety
(20) days ‘period reached twenty five Thousand
(25,000) Barrels per day. uyp 00002497
US Dollars three Million (US$ 3,000,000} within
thirty (30) days after the first dace when total
avernge daily Crude Oil Production fram the
Development amd Production Aren over anv

37

t
j

5
3
{

a7.

consecutive ninety (90) days period reached Fifty
* Thousand (50,000) Barrels per day.

(©) US Dollars four Million (USS 4,000,000) within
thirty (20) days after the first date when total
average daily Crade Oil Production fom the *
Develepment and Production Area over any
consecutive ninety (90) days period reached one
hundred Thousand (100,000) Barrels per day.

(@) US Dollars five Million (USS 5,000,000) within
thirty (20) days after the first dat? when total
average daily Crude Oil Production from the
Development and Production Area over any
consecutive ninety (90) days period reached One
Hundred Fifty Thousand (150,000) Barrels per day.

o—~

| (©) US Dollars Ten Million (US$ 10,000,000) within
{ thirty (30) days after the first date when total
| average daily Crude Oil Production from the
| Development and Production Area over any

consecutive ninety (90) days pericd reathed Two
| Husdred Thousand (200,000) Barreis per day.

1 11.3. Production Bonuses paid in accordance with this Section 11.2.
| + shall not be recoverable from Cost Petroleum.

| . UYP O0002498

38
+38

AL

12°) ‘Terms used in this Section shall have the following meanings :

uyp 00002499

(a)

)

©

()

¥ .

“Arms Leneth Sales” means sales on the international
market in freely convertible currencies between willing
and unrelated sellers and buyers, excluding sales between
Affiliates, sales between governments or government
owned -entities, sales affected by other commercial
relationships’ between seller and buyer, transactions
jnvolving barter, and more generally any transactions
motivated by considerations other than the usual
commercial incentives.

“Reference Crude” means crude oil(s) produced in‘ Asia
which is of comparable gravity and quality to the Crode
Oil valued hereunder. The appropriate’ crude oil
comprising Reference Crude shall be selected and agreed
by MOGE and CONTRACTOR prior to commencement of
Commercial Production from any Development and
Production Area. -

“Reference Crude Price” means the average FOB point-of
export spot price for Reference Crude during the relevant
time period, as quoted in Platt's Oilgram Price Report or
such other publication as MOGE and CONTRACTOR may
agree, adjusted as necessary to exclude non-Arms Length
Sales and to reflect thirty (30) day payment terms and
differences in gravity and quality between the Reference
Crude and the Crude Oil being valued hereunder.

” ortation "means the transportation cost
determined by reference to the Average Freight Rate
Assessment ("AFRA") last published hy the Landan Tanker
Broker and Associatiun, of suck other publishad Crude Oil

39

ee a

eee

freight rate as MOGE and CONTRACTOR may agree,
applicable to voyages between the points specified, using
vessels of appropriate size.

12.2 For the purpose of Secticn 9 and Section 10 a US Dolllir value per

123°

12.4

Barrel of Crude Oil shall be determined each Quarter. Such value
shall be the Fair Market Value determined in accordance with
Section 12.3 or Section 12.4 whichever is applicable.

Tf at least thirty percent (30 %) of all the Crude Oil sales by
CONTRACTOR during the relevant Quarter are Arms Length
Sales, Fair Market Value for all Crude Oil shall be the price
actually received by CONTRACTOR in such sales, adjusted to
reflect Free of Board ("FOB") point of export delivery terms and
thirty (20) day payment terms.

If less than thirty percent (30 %) of all the Crude Oil sales by
CONTRACTOR during the relevant Quarter are Arms Length
Sales, the Fair Market Value shall be the volume-weighted

- averageof:

(a) The price actually received by CONTRACTOR during the
relevant Quarter in Arms Length Sales, if any, adjusted to
reflect FOB point of export delivery terms and thirty (30)
day payment terms ; and ,

(b) ‘The Reference Crude Price applicable for Crude Oil sold by
CONTRACTOR during the relevant Quarter in non-Arms
Length Sales, adjusted to a Yangon peint of export basis by
adding the Transportation Cost of the Reference Crude
from its point of export to the market in which Myanmar
Crude Oil would normally be sold and substracting the
Transportation Cost from Yangon to the market in which
Myannta Crude Oil would normally be sold,

UYP OO002500

40

12.5

12.7

12.3

~40-

Within twenty (20) days following the end of each Quarter,
“CONTRACTOR shall determine Crude Cil value in accordance
with this Section and sball notify MOGE. Unless within twenty
(20) days after receipt of such notice MOGE notifies
CONTRACTOR that it does not agree with CONTRACTOR's
determination, and specifies in such notice the basis for such
disagreement, the CONTRACTOR's determination" shall
conclusively be deemed te have been accepted.

12.6 ‘In the event MOGE shall have timely notified CONTRACTOR,

within the abovedescribed twenty day period, that it disagrees
with CONTRACTOR's determination of 'Cfude Oil value, MOGE
and CONTRACTOR shall meet to discuss the CONTRACTOR's
determination. Should MOGE and the CONTRACTOR fail to
reach agreement on the Crude Oil value within seventy-five (75)
days after the end of the Quarter in question, the parties may
subrait the value determination (and the selection of the crude oil
to comprise Reference Crude if not previously agreed) to 2
mutually agreed expert. Failing agreement the matter shall be

" settled im accordance with the provisions of Section 22.

The allocation of Crude Oil for Section 9, Section 10 nnd
Section 14 shall be based on the value last determined or, in the
event of a dispute pursuant to Section 12.6, the average of the
value determined by CONTRACTOR and the value propased by
MOGE, When a new value is determined, that value shall he
applied retroactively for the Quarter in which the sales used in
the determination occurred, and appropriate adjustments shall
then be made in the allocations of the parties to reflects the
retrospective application of the new Crude Oil vaiue.

Natural Gas produced and sold during a Quarter shall be valued
at the weighted avernge “net back price” defined in Section 3 of
the MOU.

UYP onc02501

44

Ale

SECTION 13-NATURAL GAS

13.1 Any Associated Gas produced from the Contract Area, to the
excent not used in operations hereunder, may be figred if the
Processing or utilization thereof is not economical. Such flaring
shall be permitted to the extent that gas is not required to
effectuate the economic recovery of Petroleum by secondary
recovery operations, including repressuring and recycling.

13.2 "In the event CONTRACTOR considers that the processing and
utilization of Associated Gas is not economical, then MOGE may
choose to take and utilize such Natural Gas, free of charge, that
would ctherwise be flared, all costs of taking and handling to be
for the sole account and risk of MOGE.

13.3 However if upon completion of the Appraisal Programme,
CONTRACTOR considers that the Discoveries (or any Other
Diseovery) are significant but not then economical for
development but may become so within seven (7) years, it may
retain the Contract Area and at any time within such seven (7)
years period re-evaluate the economic viability of development
and declare a Commercial Discovery. Then, or at any tithe at the
request of MOGE, MOGE and CONTRACTOR shall jointly make
every effort to establish as soon as possible an economically
viable gas project based on the Discoveries (or any Other

*Discovery) and shall negotiate appropriate terms for such a
Project. CONTRACTOR shall relinguish such Contract Aren upon
request of MOGE if a Development Plan has not been proposed
within the seven (7) years period of retention.

Notwithstanding the foregoing, the retention of the Contract
Area beyond the expiration date of the Apprais:l Period shall not
preclude exploration far Crude Oil by MOGE in that area. Should

SUBJECT TO PROTECTIVE ORDER

42

+42

however MOGE wish to drill wells which would penetrate the

* reservoirs constituting the Discoveries (or any Other Discovery),

MOGE shall advise CONTRACTOR and CONTRACTOR shall
have the option to drill such wells at MOGE's cost and risk.

UYP do902503

43

+43.

SECTION 14 - DOMESTIC CRUDE OIL REQUIREMENT
14.1 The CONTRACTOR shali after Commercial Production of Crude
Oil commences, fulfill its obligation toward the supply.of the
" domestic Crude Oil market in Myanmar by making a share of its
entitlersent available to MOGE. CONTRACTOR's obligatory
share of the domestic market obligation will be in the Proportion
that CONTRACTOR's entitlement to’ Crude Oil under
Sections 94 (for recovery of Operating Costs) and 9.7 (for
" division of remainder) bears to all Crude Oil produced in the
‘Union of Myanmar. The price MOGE shall pay CONTRACTOR
! for such Crude Oil up to a quantity not to exceed twenty ‘percent
(20 %) of the Crude Oil allocated to CONTRACTOR under Section
9.7 hereof shall be the equivalent to 10 % (ten percent) of fair
Market Value. The currency of payment shall be US Dollars. For
: any amount of Crude Oil in excess of that limit required to
satisfy CONTRACTOR's domestic market obligation, the price
shall be the Fair Market Value as determined in accordance with
Section 12 herecf, and the currency of payment shall be

US Dollars.

14.2 CONTRACTOR's obligation under this Section 14 Shall not
exceed the extent to which the Government of the Union of
Myanmar shall make available US Dollars which may be
remitted abroad in payment of any such Crude Oil payable in US
Dollars.

& uyp 00002504

44
isi

15.2

15.3

4

In conducting Petroleem Operations hereunder, CONTRACTOR
shall select its employees and determine the number thereof.
CONTRACTOR shall endeavour te employ qualified Myanmar /
Citizens to the maximum extent possible. /

CONTRACTOR shall spend a minimum of US Dollars Fifty
Thousand ($ 50,000) per Year during the Appraisal Period of this
Contract for cue or more of the following purposes :

(a) the purchase for MOGE cf advanced technical literature,

data and scientific instruments ;

(b) to send qualified Myanmar nationals to selected accredited
universities ;

() to send selected MOGE personnel to special courses offered
by accredited institutions of higher learning or other
recognized organizations in the fields of petroleum science,
engineering and management. “

Upon commencement of the Development and Production Period
for the first Development and Production Area, CONTRACTOR's
minimum expenditure commitment under this Section shall be
increased to US Dollars One Hundred Thousand (§ 100,000) per
Year.

‘The expenditure of sums for the purposes specified above shall be
made pursuant to detailed annual training programmes to be
prepared by CONTRACTOR and submitted to MOGE for
approval. CONTRACTOR shall submit the first - proposed
Training Programme to MOGE within four (4) months after the
Effective Date.

UYP 00002505

45

15.5 If training expenditures pursuant to an approved Training

Programme fail short of the minimum training expenditure
obligations for a Year or if MOGE and CONTRACTOR do not
agree on a Training Programme for any Year, thie deficiency
shall be carried forward and expended in succeeding Years, If
taining expenditures iz any Year exceed the minimem training
expenditure obligation for that Year the excess shall be credited
to the training expenditure obligations for succeeding Years,

15.6 " All expenditures made pursuant to this Section 15 relating to

‘Training and Education, including any payments mage to MOGE
Pursuant to Section 15.5, shall be fully recoverable from Cost
Petroleum pursuant to Section 9.

15.7 The CONTRACTOR shall establish a Research & Development

Pund in the sum of Point Five (0.5) Percentage of its share of
Frofir Oil and the expenditure of this Fund will be determined in
consultation with MOGE.

uyp 90002506

46

~: CONFIDENTIAL
DOE v. UNOCAL

SUMECT TO PROTECTIVE ORDER

va: |

SECTION 16-TITLE OF ASSETS

1&1 CONTRACTOR's physical assets which are acquired for purposes
cf the Petroleum Operations shall become the property of MOGE,
and shall be cost recoverable by CONTRACTOR pursuant to
Section 9, upon importation into Myanmar or upon acquisition in
Myanmar, Data, information, reports and samples acquired or i
prepared by CONTRACTOR fer the Petroleum Operations shall Poy
become the property of MOGE, and shall be cost recoverable by :

* CONTRACTOR pursuant to Section 9, when acquired or
prepared. .

16.2 The physical assets, referred to in Section 16.1 shall remain in
the custody of CONTRACTOR during the term of this Contract
and CONTRACTOR shall have the unrestricted and exclusive
right to use such assets in the Petroleum Operations free of
charge subject to the provisions of Section 17, CONTRACTOR
may retain and freely use, within or outside Myanmar, copies of
all data, information and reports and representative portions of
all samples, including but not limited to geologic, core, cutting
and Petroleum samples. ”

16.3. The provisions of Section 16.1 shall not apply to assets rented or
leased by CONTRACTOR or its Affiliates ; nor to assets owned
by CONTRACTOR's Contractors, Subcontractors, Affiliates or
other parties.

UYP 00002507

47
ao

“47s

17.1 MOGE shall:

oo

{aj have and be responsible fcr the management of the
operations contemplated hereunder, however MOGE shall
assist and consult with CONTRACTOR with a view to the

~ fact that CONTRACTOR is responsible for the execution of
the Work Programme ;

oo 2 except as provided in Section 17.2 (d) befow and in

Section 9.11, assume and discharge all Myanmar's

taxes imposed upon CONTRACTOR, its Contractors

C - and Subcontractors, including import and export

a duties, custems duties, sales tax and other duties

| . levied on materials, equipment and supplies brought

| inte Myanmar by CONTRACTOR, its Contractors
and Sub-contractors ;

ii) Assume and discharge all exactions applicable
i under the Laws of the Union of Myanmar irrespect
of property, capital net worth and operations,
including any tax imposed upon sales, gross receipts
or transfers of property or any levy on or in
| ‘ connection with eperations performed hereunder by
CONTRACTOR, its Contractors or its Sub
contractors ;

iil) MOGE shall not be obliged to pay taxes on tobacco,

soe ~ liquor, and import and export duties, customs duties
and sales tax and any other taxes charged on goods

and services or levied upon articles imported for

uyP 00002508

48

oo

\UYP oo002509

IN

&)

{d)

(ed

= ABs

personal use by the CONTRACTOR's, its
Contractors’ and Subcontractors’ employees
engaged in Petroleum Operations under this
Contract +

¥

assist and expedite CONTRACTOR’s execution of the
Work Programme by providing at cost, facilities, supplies
and personel including, but not limited to, supplying or
making available all necessary visas, work permits,
transportation, ‘security protection and rights of way and
easements as may be requested by CONTRACTOR and
made available from the rescurces wader MOGE’s contrél.
In the event such facilities, supplies, or personnel are not
readily available, then MOGE shall promptly secure the
use of such facilities, supplies and personnel from
alternative sources, Expenses thus incusred by MOGE at

~CONTRACTOR's request shall be reimbursed to MOGE by |
CONTRACTOR and included in the Operating Costs. Such
peimbursements will be made in US Dollars computed at
the rate of exchange prevailing at the time the expense
was incurred as set by the Union of Myanmar: Foreign
Trade Bank or locel currency as appropriate in actordance
with prevailing regulations ;

have title to all original and interpreted data resulting
from the Petroleum Operations including but not limited to
geological, geophysical, pewrophysical, engineering, well
logs and completion status reports and any other data as
CONTRACTOR may compile during the term hereof for
which CONTRACTOR is entitled to retain copies ;

to the extent that it does not interfere with
CONTRACTOR's performance of — the Petroleum
Operntions use the equipment which becomes its property
by vutue of this Contract solely for the Petroleum

49

o

®)

435

Operations envisaged under this Contract and, if MOGE
_ Wishes, use such equipment for any alternative purpose. In
“both cases MOGE shall first obtain approval from the

CONTRACTOR ; ¥
have the right to ask for immediate removal and
replacement of any of the CONTRACTOR's employees at
the cost of the CONTRACTOR, if in the consideration of
MOGE the employee is incompetent in his work anWor
unacceptable to MOGE by reason of his acts or behaviour ;

appoint its authorised representative with respect to this
Contract.

17.2 CONTRACTOR shall:

+ @)

)

{c)

(d)

+ advance all necessary fonds and purchase or lease all
material, equiproeat and supplies to be purchased or leased
with Foreign Exchange pursuant to the Work
Programme ;
furnish all technical requirements, including “but not
limited to foreign personnel, required for the performance
of Work Programmes, payment whereof requires Foreign
Exchange ;

furnish such other funds for the performance of Work
Programmes that requires payment in Foreign Exchange,
including payment to any third parties who perform
services ;

be responsible for ail Income Tax and other levies if any,
for which expatriate personne! of CONTRACTOR is liable
under the Income Tax Laws of the Union of Myanmar for 4

the portion of their income in Myanmar; &

uyp 00002510 ,

50

@

9]

-S0-

be responsible for execution of Work Programmes which
shall be implemented in a work-manlike manner and by
appropriate scientific methods, andsCONTRACTOR shall
take the necessary precautions for protection of navigation
and fishing and shall prevent environmental pollution It
is also understood that the execution of the Work
Programme shall be exercised so as not to conflict with the
Laws of the Union of Myanmar ;

be entitled to export all leased or rpoted property brought
jmto Myanmar and paid for with Foreign Exchange ;

have the right to sell, assign, transfer, convey or otherwise
dispose of all or any part of its rights and interest under
this Contract to an Affiliate or other parties only with the
prior written consent of MOGE. Such consent-by MOGE cn
this matter shall not be unrezsonably withheld ;

have the right ef access to and trom the Contract Area and
to and from facilities wherever located at all times ;
submit to MOGE daily (where applicable), weekly and
monthly progress reports ;

submit to MOGE copies of ali such interpreted geological,
geophysical, drilling well, production and any other data
and reports as it may compile during the term hereof ;

prepare and carry out plans and programmes for industrial
training and education of Myanmar nationals selected by
MOGE from its staff for all job classifications with respect
to operations contemplated hereunder ;

uye 00902511

51

SISA Shits Ce telah JAS

CONFIDENTIAL
+ DOE «. UNOCAL

SUMIECT TO PROTECTIVE ORDER

@) appoint authorised representative for Myanmar with
respect to this Contract, who shall have an Office in
*Yangon ; such representative to represent CONTRACTOR
in the conduct of Petroleum Operations hereunder ;

{t) give preference to such goods and services which are
available in Myanmar or rendered by Myanmer rationals
approved by MOGE, provided such goods and services are
offered at comparable conditions with regard to quality,
price, availability at the time and in the quantities
required ; such payments shall be made in US Dollars, or
local currency as appropriate in accordance with
prevailing regulations ;

| ({n) procure such goods and services of a value higher than one
(1) million United States Dollars for the execution of the

I ‘Work Programme through international tender and

] approved by MOGE unless otherwise agreed upon by both
parties ;

(©) allow duly authorised representatives of MOGE-to have
access to the Area covered by this Contract and to the

' operations conducted thereon, Such representatives may

| examine data, books, registers and records of

|

|

! CONTRACTOR, and make a reasonable aumber of
7 surveys, drawings and tests for purpose of enforcing this
Contract. They shall, for such purpose, be entitled to make
reasonable use of machinery and instruments of the
| CONTRACTOR. Such representatives shall be given oh
reasonable assistance by the agents and employees of the 9
CONTRACTOR so that none of their activities shall . 2°
endanger or hinder the safety or efficiency of the
Operations, The CONTRACTOR shall offer such
representatives all privileges and facilities aceorded to its

: . owa employees in the Contract Aren and. shill provide

52
a

®)

(9)

{c)

(s)

+82.

them, free of charge, the use of reasonable office space
while they art in the Contract Area and transportation
facilities for them to and from the Contract Area for the
purpose of facilitating the objectives of this Clause.

have the right to use and have access to, and MOGE shall
furnish all geologic, geophysical, drilling, well, production
and other information held by MOGE or any other
governmental agency or entreprise, relating to the
Contract Area including well location maps ;

have the right to use and have access to, and MOGE shall
make aveilable so far as possible all geological,
geophysical, drilling, well, production and any other
information now or in the future held by it or any other
governmental agency or entreprise, relating to the areas
-adjacent to the Contract Area.

regarding sefety of Personnel, Materials and protection of
environment, related to CONTRACTOR's Petroleum
Operations, be wholly responsible to promote safety
precautions and safe working practices. a

prior to the Operations commencement date, nominate a
person to act as a Safety Officer of CONTRACTOR who
shall be the Representative directly responsible for the safe
performance in accordance with the prescribed Safety
Policies.

uyp 90002513

53

i
{

“18.1 MOG3' retains by this Contract all rights of Management but
recognises that CONTRACTOR is responsible for the execution of
the Work Programmes. For the purpose of the proper
implementation of this Contract, the Parties shall establish a
Management Committee ("The Management Committee") within
forty-five (45) days from the Eiective Date. The Management
Committee shall have overall supervision and Management of
Petroleum Operations including Approved Work Programmes
and Budgets. The Duties and Responsibilities of the Management
Committee shall be as prescribed in Annexure “E. ?

&

aha!

uye 00002514

54

19.2

13.3

139.4

13.5

MOGE shall have the right to demand fom CONTRACTOR that
& percentage of up to fifteen percent (15 Syandivided | interest in
the total rights and obligations under this Contract be offered.

The right referred to in Section 19.1 shall lapse unless exercised
by MOGE not later than three (3) months after CONTRACTOR's
notification by registered letter to MOGE of Commercial
‘Discovery ; MOGE shall make its demand known to
CONTRACTOR. by registered letter.

CONTRACTOR shal! make its offer by registered letter to MOGE.
within one (1) month after receipt of MOGE's registered letter
referred to in Section 19.2. CONTRACTOR's letter skall te
accompanied by a copy of this Contract and a Draft Operating
Agreement embodying the manner in which CONTRACTOR and
the MOGE shall cooperate. The main Principles of the Draft
Operating Agreement are contained in Annexure "F" -to this
Contract.

The offer by CONTRACTOR to MOGE shall be effective for a
Period of six (6) months. If MOGE has not accepted this offer by
registered letter to CONTRACTOR within the said period,
CONTRACTOR shall be released from the obligation referred to

in this Section. ure 00002515

In the event of acceptance by MOGE of CONTRACTOR's offer,
MOGE shall be deemed to have acquired the undivided interest,
on the date of CONTRACTOR's notification to MOGE referred to
in Section 19.2,

For the acquisition of undivided interest in the total of the
and obligations arising aut of this Contract, MOGE
rennburse CONTRACTOR an amount equal two the pereenl

55

the sum of Operating Costs which CONTRACTOR has incurred
for and on behalf of its activities in the Contract Area up to the
gate of CONTRACTOR's notification to MOGE mentionned in
Section 19.2, the same percentage of the Signature Bonus paid to
MOGE referred to in Section 11.1 of this Contract and the same

Percentage of the amount referred to in Section 11.2 of this

Contract,

18.7 At the option of MOGE the said amount shall be reimbursed : |

(a) either by transfer of the said amount by MOGE within
three (3) months after the date of its acceptance of
CONTRACTOR's offer referred to in Section 19.3, to
CONTRACTOR's account with the banking institition to

be designated by it, in the currency in which the relevant .

costs have been financed ; or

&) by way cf “Payment out of Production” of fity pércent
(80 %) of MOGE's Production entitlements under this
Contract valued in the manner as described in Section 12
of this Contract, commencing as from the beginning of
Commercial Production, *

12.8 At the time of its acceptance of CONTRACTOR's offer the MOGE

shall state whether it wishes to reimburse in cash or wut of
Production in the manner indicated in Section 19.7.

19.9 CONTRACTOR will reimburse to MOGE the CONTRACTOR's

participating interest share (after exercise by MOGE of its right
to participate) of US Dollars forty million (USS 40,000,000)
representing the costs incurred up to Effective Date by MOGE in
relation to the Contract Aren.

This amount shall be reimbursed by way of “Payment out of
Production” uf fifty purcent (50 %) of CONTRACTOR's production
entitlements under this Cuneract valued in the manner described

3S

a

56

-S6-

in Section 12 of this Contract, commencing from the beginning of
Commercial Production.

‘This amount shall be added to Operating Costs and recovered in
accordance with Section 9.4.

Uyp 90002517

57

-57-

20.1 Neither party shall be liable for any failure to perform this

. Contract which is caused by or the results of war, political
disturbances, Riots or Civil Commotions, total “or partial
breakdown or stoppage of air planes, steamships or other means
of transportation, fires, thefts, floods, earthquakes, epidemics or
any other cause beyond its control.

20.2 ‘If operations are delayed, curtailed or prevented by such causes,
then the time for carrying out the obligations thereby affected,
the term of this Contract “and all rights and *obligations
hereunder, shall be extended for a period equal to the period thus
involved The period involved will be determined by mutual
agreement

20.3 The party whose ability to perform its obligation is sc affected
shall notify the other party thereof in writing, stating the cause
and both parties shall do all reasonably within their Power to
remove such causes,

58

+SBe

SECTION 21. GOVERNING LAW

aii

212

ah.

‘The Laws of Myanmar shall apply to this Contract

Failing provisions of the local Laws principles of international
law shall apply.

No term or provisions of this Contract, including the agreement
“of the Parties to submit to Arbitration hereunder, shall prevent

or limit the Government of the Union of Myanmar from
‘exercising its inalienable rights. ~

Uyp 00002519

59

* 22.1 Periddically, MOGE end CONTRACTOR shall meet to discuss

the conduet of the Petroleum Operations envisaged under this
Contract and will make every effort to settle dinicably any
problem arising thereirom.

22.2 Tf any dispute, question or difference should arise between the
Parties to this Contract, in regard to their rights and obligations
thereunder which cannot be settled amicably; such dispute shall
be settled in Geneva, by Arbitration, thrpugh two Arbitrators,
one of whem shall be appointed by the CONTRAGTOR and the
other by MOGE. Should the Arbitrators fail to reach an
agreement then the dispute shall be referred to a third Arbitrator
who shall be an Umpire neminated by the Arbitrators, If the
Arbitrators fail to agree on the appointment of an Umpire then
MOGE and CONTRACTOR shall request the President of the
International Court ‘of Justice, The Hague, to designate the
‘Umpire. The majority decision of the Arbitrators or, failing
which, the decision of the Umpire shall be final and binding upon
both parties,

ane

uUYP 00002520

60

23.3

23.4

23.5

aNa

CONTRACTOR shall supply all funds necessary for Petroleum
Operations in Myanmar in freely convertible currency from
abroad except to the extent that Myanmar currency is generated
in connection with the performance of the Petroleum Operations.

CONTRACTOR shall have the right to open and maintain

foreign bank accounts withcist restriction and to freely receive

abroad, remit abroad, retain abroad and use without restriction
the entirety of the foreign exchange proceeds which are received
from export and local sales of its share Sf Petroleum from the
Contract Area or which are in any way generated in connection
with the performance of the Petroleum Operations.

CONTRACTOR shall be entitled to purchase Myanmer currency
at authorized banks whenever required for the Petroleum
Operations, amd to convert into freely convertible foreign
currency any excess Myanmar currency which is not then needed
for local requirements.

The rate of exchange for transactions referred to in Section 23.3
shall not be Jess favourable to CONTRACTOR than the effective
rate applicable for similar transactions undertaken by any
private or state enterprise on the date the transaction is initiated.
Normal bank commissions and costs of transfers relating to

‘currency conversions or remittances shall be borne by

CONTRACTOR.

CONTRACTOR shall be entitled to pay its foreign-controtied
Contractors and Subcontractors and its expatriate employees in
foreign currency abrond, and such contractors, subcontractors and
expatriate employees shall be entitled to receive and retain such

foreign currency abroad.
, uyp 00002521

61

23.5 The provisions of Sections 23.2, 23,3, 23.4 and 23.5 shall also

23.7

“abroad as specified by the recipient.

61+

apply | ‘ta CONTRACTOR's expatriate employees and
CONTRACTOR's foreign controlled contractors, subcontractors .
and their expatriate employees.

¥

Unless otherwise expressly agreed, all payments by
CONTRACTOR to MOGE or the Government hereunder and all
payments by MOGE.or the Government to CONTRACTOR
hereunder shall be made in US Dollars at a bank in Myanmar or

ah

UYP cooa2522

i.

62
24-

2441 As to all operations performed by the CONTRACTOR under this

Contract, the CONTRACTOR shall sarure and, maintain
insurances in accordance with Section 19 of the Union of
Myanmar Foreign Investment Law and Rule 15 of the procedures
relating to the Union of Myanmar Foreign Investment Law. The
CONTRACTOR shall furnish MOGE with Certificates of
Insurance evidencing such coverage and containing a statement

’ “shat such insurance sball not be materially changed or cancelled

without.at least thirty (30) days prior written notice.
*

24.2 The CONTRACTOR shall require that its subcontractors procure

similar insurances to those required to be procured by the
CONTRACTOR and such additional insurances as
CONTRACTOR shall deem appropriate, all to be evidenced by
Certificates of Insurance.

24.3 To eliminate controversy, the expense and inconvenience therect,

as between MOGE and the CONTRACTOR, it is agreed that the
insurance policies shall be endorsed so that the underwriters,
insurers and insurance carriers of each with respect to this
Contract shall not have any right of recovery against cither of the
Parties hereto or their representatives in any form whatsoever |
and the rights of recovery with respect to this operation are
mutually waived. All policies of insurance herein provided and
obtained or required by either party shall be suitably endorsed to
effectuate this waiver of recovery.

uyp 00002523

63
25.1

25.2

S

Portion of the minimum expenditure 2s specified in Section 5.

This"Contract may be terminated by the CONTRACTOR by -
giving not less than ninety (90) days written notice to MOGE
provided, however, CONTRACTOR may aot so terminate this
Contract during the Appraisal Period priar to spending on
Petroleum Operations the minimum expenditures required
hereunder unless CONTRACTOR pays to MOGE the unexpended

The Contract shall be terminated in its entirety by MOGE it
irrefutable evidence is brought that the CONTRACTOR is
involved willingly with political activities detrimental to the
Government of the Union of Myanmar. On such termination, the
upexpended portion of the minimum expenditure as specified in
Section 5, and all equipment purchased by the CONTRACTOR
and brought into Myanmar under Section 16.1 shall pass to
MOGE.

Subject to earlier termination upon notice by CONTRACTOR
Pursuant to Section 25.1, this Contract shall automatically
terminate in its entirety as follows : *

(a) If there is no Commercial Discovery of Petroleum in the
Contract Area as per Sections 7.7. and 13.3. ;

) At the end of the Production Periods relating to all
Production Areas within the Contract Area,

64
y
26.1

26.2

SECTION 26. BOOKS AND ACCOUNTS AND AUDITS

Subject to the requirements of Section 17.2 CONTRACTOR shall
be responsible for keeping complete books,and accounts with the
assistance of MOGE reflecting all Operating Costs as well as
monies received from the sale of Crude Oil, consistent with
modern petroleum industry practices and proceedings as
described in Annexure “C" attached hereto: Should there be any
inconsistency between the provisions cf this Contract and the

" MOU on the one hand, and the provisions of Annexure “C" on the

other, then the provisions of this Contract and of the MOU shall
prevail.

MOGE and the Government of the Union of Myanmar shall have

the right to inspect and audit CONTRACTOR's books and

accounts relating to this Contract for any Financial Year covered

by this Contract. Any exception must be made in writing within”
sixty (60) days following the completion of such audit, Such audit

shall be performed within two (2) Financial Years after the

closing of the related Financial Year.

65
eo

27.1 Notides

(a)

¥
Notices and other communications required or Permitted to

be given under this Contract shall be deemed given when ~

delivered and received in writing either by hand or
through the mails, or by prepaid telex or cable
transmission, appropriately addressed as follows :

toMOGE:

i) By band or mail:
MYANMA OIL AND GAS ENTERPRISE
74/80, Minye Kyawswa Road,
YANGON, MYANMAR

Attention : MANAGING DIRECTOR
ii) By cable: "YENAN" YANGON
iii) By telex: MYCORP 21307 BM .

iv) By fax :95 122 964/22 S65

to CONTRACTOR:

Hy By band or mail:

TOTAL MYANMAR EXPLORATION AND
PRODUCTION

Attention: Mr J.M. BEUQUE
Cedex 47

92068 PARIS LA DEFENSE. FRANCE

CONFIDENTIAL
DOE v. UNOCAL
‘SUBJECT TO PROTECTIVE ORDER

uye 00002526

66

27.2

22.3

27.5

(bs) MOGE and CONTRACTOR may change its address or
addresses by giving notice of the change to each other.
*
Language of Text

This Contract is made and entered into in the English Language.

~66+

i) By Cable adressed to Mr JM. BEUQUE
24 Cours Michelet - LA DEFENSE 10
PUTEAUX - FRANCE

iii) By Telex : 615 700 TCFP

adressed to Mr JM. BEUQUE

iv) By Fax :42913012

Effectiveness

‘This Contract is legally binding on and from the Effective Date.

Covenant against undue influence

The CONTRACTOR, warrants that no gift or reward has been
made, nor will be made, to any officials or employees of the

Government of the Union of Myanmar.

Secrecy

(a)

CONTRACTOR undertakes to maintain in strictest secrecy
and confidence all data and information purchased or
acquired from MOGE as well as during the course of
operations in the Union of Myanmar. The CONTRACTOR
understands fully that this undertaking and obligation is a

UYP 00002527

67

SIH

WSS ING

~ on behalf of

CONFIDENTIAL
DOE +. UNOCAL

SUMIECT TO PROTECTIVE ORDER

+68.

CMDR. THEIN TUN
Director General, Energy Planning Department 4

2.U SOE MYINT

Deputy Director General, Buergy Planning Department

Signed, sealed and delivered

*

TOTAL MYANMAR EXPLORATION AND PRODUCTION

Thierry DESMAREST
Chairman of the Board

WITNESSES :

1 Jean-Marie BEUQUE Neg -

Chief Executive Officer Far East

2, Guy ROMEU
Manager General Affairs Far East

69

_ Ll. ..

ANNEZURE A

This Annexure "A" is attached to and made in integral part of the

Contract between MYANMA OIL AND ENTERPRISE and TOTAL

MYANMAR EXPLORATION AND PRODUCTION:

DESCRIPTION OF CONTRACT AREA

Coordinates of Offshore Blocks M5 and M6

Point n* Latitude
North)

15° 24" 00"
14" 40" 00"
15° 24" 00"
14° 40" 00"
15! 24" 00"
14" 40" 00"

U0 Ow Pp

Approximate Area in Square Miles

Block M5 5105
Block M6 4988

Longitude
East)

. 93° 21°00"

83° 21° 00"
94° 49° 00"
84 49° 00"
96° 15° 00"
96" 15" 007

(Area ABCD)
(Area CDEF)

The Contract Area here described is shown on “Annexure BY of the

Contract,

uyp 90002530

tf

70

wo

ANNEXURES , ‘

This Annexure “BY is attached to and made an integral part of the =
Cobtract between MYANMAOILANDGASENTERPRISEand ;
TOTAL MYANMAR EXPLORATION AND PRODUCTION dated : J" 24 41%

MAP OF CONTRACT AREA ~

uyP 00002531 | Scale : 172,000,000

71
“Tle

ANNEXURE ""

This Annexure “C" is attached to and made an integral part of the
Contract between MYANMA OIL AND ENTERPRISE aad TOTAL
MYANMAR EXPLORATION AND PRODUCTION.

ACCOUNTING PROCEDURE

ARTICLE 1. GENERAT PROVISIONS *

This Accounting Procedure applies to and shall be observed in the
establishement, keeping and control of all accounts, books and records
of accounts under the Contract,

The Contract and this Accounting Procedure are intended to be
correlative and mutually explanatory. Should however any discrepancy
arise, then the provisions of the Contract shall prevail,

‘The Parties agree that if any procedure established herein provés unfair
or inequitable to any Party, the Parties shall meet and endeavour to
agree on the changes necessary to correct that unfairness or inequity,

For the purpose of the Present Accounting Procedure, the term
"CONTRACTOR" shall also include CONTRACTOR's Affiliates as may
be necessary according to the context.

1.1 Definitions

“LLL The terms used in this Accounting Procedure have the
Same meanings as set out for the same terms in the
Contract and otherwise in accordance with the
Provisiuns of the Contract,

\er

pone

DOE + UNOCAL

yyp 00002532

72

oo.

1

+725 .

“Capital Expenditures" means expenditures incurred for |
the purchase of tangible physical assets which by
generally accepted international gecounting principles
of the international petroleum industry are classified as
capital and the cost of which is amortizable. Such assets
include but are not limited ta:

+ drilling and well equipment including wellheads,
casing, pipe, flow lines and pumps ;

+ gathering systems including pibe, field storage, and
crude oi] separation and treatment plants and
equipment ;

+ pipelines for the transportation of Petroleum to the
point of export, sale or delivery ;

> storage tanks and loadings facilities at the point of
export, sale or delivery ; and

+ any other plant, equipment or fixtures in thé Union
of Myanmar reasonably necessary to carry out
Petroleum Operations.

“Controllable Material” means Material! which the
CONTRACTOR subjects ta record control and inventory
in accordance with good international petroleum
industry practice, .

“Material” means any equipment, machinery,
materials, articles, supplies and consumables either

purchased, or leased, or rented, or transferred by
CONTRACTOR and used, in the Petroleum Operations,

UYP 00002533

73

{ oo

13

Le

Books and Records

" Books and records of account will be kept in accordance with a

generally accepted and recognized accounting system consistant
with modern petroleum industry practices and procedurés and in
English language and US Dollars, supplemented and supported
by such books, records or entries in other currencies as may he
necessary for completeness and clarity and to implement the
Contract in accordance with its terms.
Currency Exchange

°
Any costs incurred or proceeds received, in a currency other than
‘US Dollars including the currency of the Union of Myanmar
shall be converted into US Dollars computed at the prevailing
rate of exchaage on the day on which the costs or expenditures
were paid or the proceeds were received.

Independent Auditor

The CONTRACTOR shall in consultation with MOGE, appoint
an independent auditor of international standing, to ‘audit
annually the accounts and records of. Petroleum Operations and
Teport thereon, and the cost of such audit and report shall be
promptly delivered to the MOGE and shall be chargeable under
the Contract,

ARTICLE 2. PETROLEUM COSTS

21

Petroleum costs

The Parties shall maintain “Petroleum Costs Account” in which
there shall be reflected: all Petroleum Costs incurred in

ye

S

uyp 0000253

74

ii

™

+74.

connection with the Petroleum Operations carried out under the
Provisions of the Contract .

Fs

Such Petroleum Costs shall be recoverable the CONTRACTOR
in accordance with the provisions of the Contract and as further
Set out below, Without limiting the generality of the foregoing,
the cost and expenditures considered in 2.2 to 2.12 hereafter are
included in Petroleum Costs,

Petroleum Costs shal! be recoverable in the following manner: *

(a)

)

{co}

Petroleum Costs, including all intatigible drilling costs,
with the exception of the Capital Expenditures, incurred in
respect of the Contract Area, shall be recoverable either in
the Financial Year in which these Petroleum Costs are
incurred or the Financial Year in which Commercial
Production occurs, whichever is the later ;

Capital Expenditure incurred in respect of each
Development Area shall be recoverable at a rate of twenty
five percent (25 %) per annum based on amortization at
that rate starting either in the Financial Year is which
such Capital Expenditure is incurred or the Financial Year
in which Commercial Production from that Development
Area commences, whichever is the later,

Capital Expenditure, including but not limited to
expenditure for aircraft, camps, offices, warehouses,
vehicles, workshops, power plants, tools, and equipment,
incurred outside ef a Development Area, shall be
recoverable at a rate of twenty-five percent (25 %) per
annum, based on amortization at that rate starting either
in the Financial Year in which such Capital Expenditure
is incurred, ur the Financial Year in which Conumercial

uye 90002535

75
c ~y

production from any Development Area commences,
whichever is the later, and shall be recoverable from any
Development Area(s).

©
22 Labour and related costs

2.2.2 “s loca fly. i low a!

The acta) cost of all Contractor's locally recruited
employees who are directly engaged in the conduct of
Petroleum Operations in the Union of Myamilar. Such
costs shall include the costs of employee benefits and
Governmest benefits for employees and taxes and other
charges levied on the CONTRACTOR as an employer,
transporzation and relocation costs within the Union of

+ Myanmar and costs of the employee and such employee's
family (limited to spouse and dependent children) as
statutory or customary for the CONTRACTOR.

2.2.2 Assigned personnel .
‘The cost of the personnel of Contractor resident in and
working in the Union of Myanmar for the Petroleum
Operations. The cost of these personnel shall be as per
‘ tates which represent the CONTRACTOR's actual cest
according to CONTRACTOR’s usual practice.

Such rates shall aot include free furnished
accommedation in the Union of Myanmar, medical and
dental treatment of the employee and immediate family,
local schooling expenses and any other local
employment enst paid by the CONTRACTOR. Such
Costs shall he charged separately to the Petroleum costs
Account,

|

&
‘ur

76

2.2.3

+76.

As early as possible in each Financial Year, the
CONTRACTOR shall advise the applicable rates
referred to above for each scbseqyent Financial Year.
These rates may be subject to revision from time to time
at the CONTRACTOR's initiative if actual costs change.

Such personnel shall be chargfd at rates which
represeat the CONTRACTOR's actual cost. These rates
include all eosts incidental to the employment of such
personnel, but do’ not include transportation and living
expenses they may incur for the performance of such
work, In case the work is performed outside
CONTRACTOR's Home Country, the hourly rate will be
charged from the date such personnel leave the town
where they usually work in CONTRACTOR's Home
Country through their return thereto, including days
which are not working days in the country whére the
work is performed, and excluding any holiday
entitlement derived by the employee from his
employment in CONTRACTOR's Home Country. No
charge will be made for overtime.

As early as possible in each Financial Year, the
CONTRACTOR shall advise these hourly rates for each

‘subsequent Year. They may be subject to revision from

time to time at the CONTRACTOR’ initiative.

uyp 00002537

77
23

[=

2.2.4

ot

2.2.6

Personnel working outside the Union of Myanmar for
the CONTRACTOR's home country who are,not on a
time sheet basis shall be deemed compensated by the
administrative overheads set forth in subpart 2.11
below,

wisi mt

Subparts 2.2.2 and 2.2.3 above have been agreed ‘upen
considering the present structure of the CONTRACTOR,
Should the CONTRACTOR be changed, or should the
CONTRACTOR change their present structure or
Organization, these subparts shall be revised
accordingly.

Training expenses for the CONTRACTOR's employees
resident in the Union of Myanmar and’ the
CONTRACTOR's contribution to training “under
Section 15 of the Contract.

Material

‘

2.3.1

‘The cost of Material shall be charged to the Petroleum
Costs Account on the basis set forth below,

The CONTRACTOR does not guarantee the Material,
The only guarantees are the guarantees given by the
manufacturers or the venders, as long as they are in
forte,

78

a
. /

23.11

2.3.1.2

~78.

Except as otherwise provided in

_ Subpart 2.3.1.2 below, Material shall be

charged at the acmal Net Cost incurred by
the CONTRACTOR Neg. cost shall include,
but shall not be limited to such items as the
vendor's invoice price, packaging,
transportation, loading and unloading
expenses, insurance costs, duties, fees and
applicable taxes less all discounts actually
received.

Material shall be charged at the price
specified hereinbelow : 7

a) New Material (Condition "A“) shall be
valued at the current international Net
Cost which shall not exceed the price
prevailing in normal arm's length
transactions on the open market ;

b) Used Material (Conditions “B", “C” and
"D" and junk Material): ~

i Material which is in sound and
serviceable condition and is
suitable for reuse without
reconditioning shall be classified
as Condition “B" and priced at
seventy-five percent (75 %) of the
current price of new Material
defined in a) above ;

uyp 90002539

79

At reasonable intervals, inventories shall he taken by &
the CONTRACTOR of all controllable Material. The Z

Material which cannot be
classified as Condition "B" but
which after reconditionning wil]
be further serviceable. for its
original function shall be
classified as Condition “CO” and
Priced at fifty percent (50 &) of

- the current price of new Material
as defined in a) above. The cost of
reconditioning shall be charged te -
the reconditioned Material ~
provided that the ‘talue of
Condition "C" Material Plus the
cost of reconditionning do not
exceed the value of Condition "BY
Material ;

Material which has a value and
which cannct be classified as
Condition “B* or Condition "cr
shall be classified as
Conditon "D" and pricedé at a
value commensurate with its use.

Materail which is usable and
which cannot be classified as
Condition “B™ or Condition “on
or Condition “D" shall be
classified as junk and shall be
considered as having no value, yyp 90002540

80
CONTRACTOR shall give sixty (60) days’ written notice
of intention to take such inventories to allow the MOGE
to choose whether to be represented when the inventory
is taken, or not to be represented, (in which case the
MOGE shall elect to accept the inventory taken by the
CONTRACTOR).

2.4 Transportation and employee relocation costs

2.4.1

2.4.2

24.3

Transportation of Materia! and other related costs,
including but not limited to origin services, expediting,
crating, dock charges, forwarder's “charges, surface and
air freight, and customs clearance and other destination
services,

Transporcation of employees es required in the conduct
of Petroleum Operations, including employees of the
CONTRACTOR's whose salaries and wages are
chargeable under subparts 2.2.2 and 2.2.3 of this
Accounting Procedure.

Relocation costs to the Contract Area vicidlity of
employees permanently or temporarily assigned to
Petroleum Opérations. Relocation costs from the
Contract Area vicinity, except when an employee is
reassigned to ancther location classified as a foreign
location by the CONTRACTOR. Such costs include
transportation of employee's families and their personal
and household effects and all other relocation costs in
accordance with the usual practice of the
CONTRACTOR.

uye 00002541

84

i

Roe Ne

\ >

“81.

2.5. Services

2.5.1 The actual costs Of contract services,

Professional
. consultants, and other Services performed by third
Parties, v

"

2.5.2 Costs of use of facilities and equipment for the direct,
benefit of the Petroleum Operations, furnished by the

* CONTRACTOR or third Parties at rates commensurate
. with the cost of ownership,
Operation thereof, but such Fates shall not exceed those
currently Prevailing in

tamsactions on the Open market for like services and
equipment .

26 Damares ond losses to material and facilities

27

All costs or expenses nes:
Material and facilities r;
by fire, flood, storm,
CONTRACTOR shall fornish the MOGE
damages or losses for ea:
one hundred thousand US. Dollars (US $ 100,
the loss occurrence Gr as practicable.

Insurance and claims
‘

271 Premiums Paid for insurance to cove,

to Petroleum Operations according .t> the
CONTRACTOR's Practice, which is in compliance with
internationa! Petroleum practice,

r the risks related

or rental, and the cost of .

pormal arm's length

Aen

DOE». UNOCAL

SUBJECT TO PROTECTIVE ORDER

* yye 90002542

\

ide

82
28

210

211

+82.

2.7.2 Actual expenditure incurred in the settlement of all
losses, claims, damages, Judgments, and cther expenses
Gacluding legal expenses as set out below) for the
benefit of the Peroleum Operations.

vu

Legal expenses

All costs or expenses of litigation or legal services otherwise
necessary or expedient including but not limited to legal
counsel's fees, arbitration costs, court costs, cost of investigation

.9F procuring evidence and amounts paid in settlement or

satisfaction of any such litigation or claims, These services may
be performed by the CONTRACTOR 's legal staff and/or an
outside firm as necessary,

Charges and fees

All charges and fees which have been Paid by the CONTRACTOR
with respect to the Contract.

Offices, camps and miscellaneous facilities ”

Cost of establishing, maintaining and operating any offices, sub-
offices, camps, warehouses, housing and other facilities such as
recreational facilities for employees, If these facilities serve more
than one (1) contract area the costs thereof shall be allocated on
an equitable basis. ,

General and administrative expense
2411 The services for all personnel of the CONTRACTOR as

Per subpart 2.2.4 as well as the contribution of the
CONTRACTOR's to the Petroleum Operations af an

uyp 00002543

83

on

2.12

2.13

intangible nature shall be deemed compensated by an
annual overhead charge based on a Sliding scalg
Pe Percentage. .
. ¥
2.122 The basis for applying this overhead charge shall he the
total Petroleum Costs incurred during each Financial
Year or fraction thereof

‘The sliding scale percentage shall be the following:

For the first five million US Dollars : 4%

For the next three million US Dollass : * 24
For the next four million US Dollars : . 1%
Over twelve million ‘US Dollars : 0.5 %
Other expenditures

Contract or'related thereto,
Credits under the contract

The net proceeds of the following transactions will be credited to
the accounts under the Contract:

(a) the net Proceeds of any insurance or claim in connection
with the Petroleum Operations or any assets charged to
the accounts under the Contract ;

(b) revenue received from outsiders for the use of Property or
assets charged to the accounts under the Contract which

84

2.14

(a)

(e)

+Bae

have become surplus to Patroleum Operations and have
been leased to mitigate losses ; .

any adjustment received by the CONTRACTOR, fom the
suppliers/manwfacturers or their agent¥ in connection with
defective equipment or material the cost of which was
previously charged by the CONTRACTOR under the
Contract ;

rentals, refunds or other credits received by the’
CONTRACTOR which apply to any charge which has been.
made to the accounts under the Contract ;

proceeds from all sales of surplus Materials charges to the
account under the Contract, at the net amount actually
collected.

No duplication of charges and credits

Notwithstanding any provision to the contrary in this Accounting
Procedure, it is the intention that there shall be no duplication of
charges or credits in the acccunts under the Contract. +

ARTICLE 3 - FINANCIAL REPORTS TO THE MOGE

31

3.2,

‘The reporting obligations provided for in this Part shall apply to
the CONTRACTOR and shall be in the manner indicated
hereunder.

The CONTRACTOR shall submit to MOGE within thirty (30)
days of the end of each Quarter :

3.21

a report of expenditure and receipts under the Contract
analyzed by budget item showing ;
. vyp 90002545

85

3.2.2

actual expenditure and receipts for the Quarter in
question ;

actual cumulative expenditure to date 4

latest forecast of cursulative expenditure at Yi
end ; :

variances between budget expenditure and actual
expenditure, and explanations therefor.

@ cost recovery statement containing the” following
information :

a)

b)

a)

e)

recoverable Petroleum Costs brought forward
from the previous Quarter, if any ;

recoverable Petroleum Costs incurred during the
Quarter ;

total recoverable Petroleum Costs for the Quer

_{a) plus b) above]

quantity and value of Cost Oil tken and
Separately disposed of by the Contractor fur thy
Quarter;

amount of Petroleum recovered for the Quarter ;
and

amount of recoverable Petroleum Costs to be
carried forward into the next Quarter, if any.

é
he

86

a

An

2.3

3.4

= 26.

After the commencement of production the CONTRACTOR shall,

within thirty (30) days after the end of each month, submit a
ry

production report to the MOGE showing for each Development
Area the quantity of Petroleum : .

a)
b)
Co)
d)

e)

vv

held in stocks at the beginning of the month ;

produced during the month ;
Ufted, and by whom ;

lost and consumed in Petroleum Operations ;

and
held in stocks at the end of the month.

A lifting Party shall submit, within thirty (30) days after the end
of each month, a report to the MOGE stating the quantities and
sales value of each Petroleum sales made in that month,

uy

00028"

87

1
“]

ANNEXURE "D"

is attached to and made an integral pY7t of the
Conmect between MYANMA OIL AND GAS ENTERPRISS ani
TOTAL MYANMAR EXPLORATION AND PRODUCTION dated,

EQRM OF SECURITY

Date:

MYANMA OIL AND GAS
ENTERPRISE

YANGON
TEE UNION OF MYANMAR

By this letter TOTAL guarantees to make availabl
subsidiary TOTAL MYANMAR
such capital fi

le to its fully owned
EXPLORATION AND PRODUCTION
equipment, tools, technical

Pursuant to the terms of a Productic:

in Sharing Contract covering
offshore appraisal signed on..,

‘This guarantee shall come in force
Contract, duly executed by said su
this guarantee shall remain ta for
expenditure obligations remain un

atthe date said Production Sharing
bsidiary, comes itself into force, and
‘ce for so long as committed work and
performed hy said subsidiary,

4B
90025
uve ©

88

-93-

This Annexure "ED" is attached to and madé’ar integral part of the
Contract between MYANMA OIL AND GAS ENTERPRISE and
TOTAL MYANMAR EXPLORATION AND PRODUCTION.

dated :

*

MOGE retains by this Contract all rights of Management but
recognises that CONTRACTOR is responsible for the execution of
the Work Programme To obtain the benefits of mutual
cooperation and ts coordinate their eHorts under the Contract,
MOGE and CONTRACTOR shall establish 2 "Management
Commitree” (herein called the Committee) composed of Four (4)
representatives appointed by MOGE and Four (4) representatives
appointed by CONTRACTOR One of the MOGE's
representatives shall act as Chairman of the Committee.

‘The initial appointment of representatives to the Committee
shall be made by MOGE and by CONTRACTOR, by notice given
to the other within thirty (30) days after the Effective Date,
advising the names of their respective representatives and such
Appointments may be changed thereafter from time to time hy
similar notice from the changing party to the other.

All decisions required to be tuken hy the Management Committee
shall be taken by the unanimous vote af the representatives
understoad that no such decisians

ive of MOGE gad

Je ywenent ak ihe

present at the meeting, it b
all b

id unl

anise

uyp 00002549

89

a)

la

i

se >)
)
ad)
e)
| f)

4. Th

-a9-

meeting. Decisions taken by the Committee shall be recorded in
minutes signed on behalf of both MOGE and CONTRACTOR and
-shall be binding on the parties hereto,

¢ Committee shall meet whenever required by HOGE or by
CONTRACTOR, subject to 15 days prior notice to its members
required which notice shall include the agenda for the meeting.

5. The Committee shall have the following functions and
responsibilities under this Contract :

to provide the opportunity for and to “engpurage the
exchange of information, views, ideas and suggestions
regarding plans, performance and results obtained under
the Contract,

~to review and approve Work Programmes and Budgets
Proposed by CONTRACTOR, taking into consideration any
revisions thereto proposed by MOGE and further revisions
by both parties,

to coordinate on all technical, financial administrative and
policy matters of interest to both parties, .

in case of discovery cf Petroleum to review and approve
Proposal for the appraisal and development of such
discovery,

to consider and act upon recommendations made to the
Committee by its sub-committees, —

to cooperate towards implementation of the Contract in
Accordance with its terms,

90

To facilitate the discharge of its functions, the Committee shall

appoint sub-committees composed of representatives of both
MOGE and the CONTRACTOR such as but not limited to :

a

b)

da)

‘Technical Sub-committee to ratiew and consult upon work
programs and any variation thereof, to supervise all. safety
Procedures to be used in the conduct of Petroleum
Operations, to advise the parties on the progress of the
current Work Programme, pertaining to exploration,
development and production, and to perform any other task
that the parties may ascribe by common agreement.

Procurement Sub-committee to review and recommend the
international tender being applied for purchase of
equipment and the selection of sub-contractors and supplies
of services for Petroleum Operations hereunder.
Accounting Subcommittee to review the incomes and ..
expenditures related to Petroleum Operations it
accordance with this Contract and any questions arising
thereto.

Petroleum Valuation Subcommittee to set the. Value, the .
International Market Price FOB Myanmar per barrel of -
Crude Oil for purposes of Cost Recovery and division of net ~
sales proceeds. The valuation shall be based upon enquiries ~
made by MOGE and CONTRACTOR internationally for
the specific type of quality of Crude Oil such as API
gravity, sulphur content, viscosity, pour-point, etc ... The i
valuation of Natural Gas will be determined as per Section «
12.8.

yyp 0000255>

91

+91.

¥
‘This Annexure “F* is attached to and made an integral part of the
Contract between MYANMA OIL AND GAS ENTERPRISE and
TOTAL MYANMAR EXPLORATION AND PRODUCTION.

dated .
MEMORANDUM ON PARTICIPATION *
‘The operating agreement between CONTRACTOR and MOGE referred

to in Section 19.3. shall embody, inter. alia, the following main
Principles :

1. CONTRACTOR shall be the sole Operator of the venture under
Properly defined rights and obligations.

2 Authorized representatives of both parties shall meet Periodically
for the purpose of conducting the venture's operations, Decisions |
shall be taken by majority vote except in cases whith shall
require the unanimous consent of the parties and which shall
include the decision to terminate the main Contract. However if
elther of the parties wishes to withdraw from the venture it shall

* transfer without cost its undivided interest to the other party.

a Both parties shall have the obligation to provide or cause to be
provided their respective Proportions of such finance and in such
currencies as may be required from time to time by the Operator
for the operations envisaged under the main agreement, The
effects of a party's failure to meet calls for funds within the
prescribed time limits shall be provided,

92

+92.

The Operator shall prepare the annual Work Programme and
Budgets which shall be submitted to the authorized
representative of both parties for decision prior to their
submission to MOGE in accordance with the provisions of the
main Contract. . v

Appropriate Sole Risk provisions,

Subject to adequate lifting tolerances each Party shall offtake at
CONTRACTOR's point of export its production entitlemenc

"However, if MOGE is not in a position to macket such quantity

wholly or partly it shail in respect of the quantity which it cannot
taarket itself have the option under an adequate notification
procedure : either to require CONTRACTOR ts purchase that
quantity, or to lift that quantity at a later date under an
adequate procedure within a period of time defined in such
related procedure.

This paragraph 6 is applicable only for hydrocarbons in liquid
form.

93

C

a

MEMORANDUM OF UNDERSTANDING

PRODUCTION SHARING CONTRACT
FOR APPRAISAL, DEVELOPMENT
AND PRODUCTION OF PETROLEUM

IN THE MOATTAMA AREA
BETWEEN

MYANMA OIL AND GAS ENTERPRISE

AND

TOTAL MYANMAR EXPLORATION AND PRODUCTION

94

a

CONFIDENTIAL.
DOE v. UNOCAL

- SUBJECT TO PROTECTIVE ORDER

MEMORANDUM OF UNDERSTANDING |
FORTHE MOATTAMAGAS PROJECT |

: .
This Memorandum of Understanding (hereinefter "MOU") records the
agreement reached this {2 day of Lava 1992 by and

between : .

. TEE MYANMA OIL AND GAS ENTERPRISE, an enterprise
organised and existing under the Laws of Union of Myanma

(hereinafter referred to as the "MOGE" which expression shell, -

unless repugnant to the context or the meaning thereof, be deemed to
include its successors and permitte? assigns), represented for the
Purpose of this MOU by THE MANAGING DIRECTOR, MYANMA
OIL AND GAS ENTERPRISE,

of the ane part

TOTAL MYANMAR EXPLORATION AND FRODUCTION, a
company existing under the Laws of France (hereinafter referred to
as "TOTAL" which expression shall, unless repugnant to the context
or the meaning thereof, be deemed to include its successors and
permitted assigns), represented for the purpose of this MOU by its
Chairman ofthe Board, ~

of the other part,

both MOGE and TOTAL hereinafter sometimes referred to either
individually as “Party” or collectively as “Parties”,

pvp 90092959

95

j

=

oa‘

WHEREAS MOGE hat made two gas discoveries (hercinafier the
“piscoveries") offshore Myanmar in the MOATTAMA ares, namely the
3DA-X and 3DA-1 Structures on Blocks M5 and M6 ;

WHEREAS it's the desire of MOGE that the Discoveries be appraised and
developed and TOTAL is willing to do same ; ¥

‘WHEREAS it is the intent of the Parties that if commerciality is declared
the produced gas be exported to Thailand (CExpon Market"), a part of such
produced gas being however allocated to Myanmar domestic market
("Domestic Market") ; :

WEEREAS the discovered gas is assumed to be dry but it is the intent of
the Parties that the Project includes the development and production of the
liquid hydrocarbons that may be discovered during the appraisal works ;

WHEREAS MOGE and TOTAL now wish to record their agreement on the
principles which shall apply to the MOATTAMA GAS PROJECT ;

WHEREAS MOGE and TOTAL have executed on this same $72 day of

aN tye 1992 a Production Sharing Contract for the appraisal.
development and production of Petroleum in the Moatama ana
(hereinafter “the PSC*) 5
WHEREAS the purpose of this MOU is to establish, together with the PSC.
the basis of the Project structure and concepts and the main eontractual and

fiseal terms agreed by the Parties for the implementation of the
MOATTAMA GAS PROJECT as hereinafter described ; .

SECTION 1- DEFINITIONS.

For the purpose of this. MOU and wherever used herein any tenns defined
in the PSC and not otherwise defined herein shall have the meanings set

rr)

96

eseceupaauna ne

“5

forth in the PSC. The terms used below shall have the following meanings
in this MOU:

11
Pa

* “Contractor” means CONTRACTOR under the PSC.

2.2. “Effective Date” means the date following gxecution of the PSC and

1.3.

14.

of this MOU by the Parties, on which the last act necessary to give
the PSC and this MOU the full legal effect has been taken

“Project” means the MOATTAMA GAS PROJECT.

“Proved Natura! Gat Reserves” means the estimated quantities of
Natural Gas which geological and engineering data demonstrate with
reasonable certainty to be recoverable if future years from the
reservoirs under existing economic and operating conditions, that is.
Prices and casts as of the date the estimate is made. For the purpese
cf this definition there is 90 per cent chance that the actual quantity
will be more than the amount estimated as Proved Natural Ges
Reserves and 10 per cent chance that it will be less.

‘The whole Project is structured in 3 Phases :

Phase)

The appraisal work and the study of commerciatity,

ha:
The field development and pipeline construction phase.

Phase}

The production and gas transportation phase.

.uyp 00002557

97

ead
oa

21,

Phases 2 and 3 are conditional upon the results of Phase lL

A tentative Project Schedule is attached hereto as Annex 1. This
tentative Schedule is based on the hypothesis that Commercial
Discovery can be determined within eighteen (18) months from
Effective Date, ¥

a)

Phase 1 will start after Effettive Date. The appraisal work is
necessary to establish the commerciality of the Discoveries,

The appraisal concerns the gas discoveries in the Contract
Area, as it is defined in the PSC, There are 2 structures
discovered by MOGE, the SDA-X Structure and SDA-1 bright
spot structure. The largest one is the SDA-X structure and a
successful appraisal of this structure is considered at this Stage
as an essential step in the Process of establishing the
cormmerciality of the Discoveries j therefore the appraisal work
described below and in the PSC, concerns essentially the 3DA.
X structure,

. AS Stated in section 6.2, of the PSC, the Contractor shall

Provide MOGE with a detailed appraisal work programme
after full review of all data and information availahle in
relation to Contract Area At this stage the minimum
appraisal work Programme consists in the drilling af 2 wells,
and depending on the results cf the 2 wells, 1 or 2 additional
wells and additional seismic may be required for the
evaluation of the reserves,

The term of the Appraisal Period is two (2) years, Eighteen (1S)
months is the minimum time estimated necessary to complere
the appraisal work.

98

The completion of the appraisal work programme will be i

followed by a study of commerciality, whose aim is to allow a

declaration of commerciality and subsequently to start the
. development of the appraised Discoveries.

Such a declaration implies that all the following conditions are =: |
met at the time of the declaration;

(i) The Proved Natural Gas Reserves (which might have to
be certified by an international independent expert)
must allow to produce gas for 20 years at least, at a
plateau for a minixoum of 15 years followed by a decline.
of 5 years or more. The production plateau has to be at
least of 320 Million of standard cubic feet per day
("MMscfd") ; this corresponds to an amount of reserves of
2.2 Trillion Cubic Feet ("TCF") at least. During the
plateau period, a minimum of 250 MMscfd will be
exported to Thailand ("The Export Market Gas"), and a
maximum of 70 MMscid will be allocated to Myanznar
domestic market ("The Domestic Market Gas”). During
the decline, the above mentioned Export Market Gas
quantities and Domestic Market Gas quantities will be
reduced prorata. If the Proved Natural Gas Reserves are
higher than 2.2 TCF, the above mentioned Export
Market Gas quantities and Dornestic Market Gas
quantities will be increased prorata.

+ ii) Petroleum Authority of Thailand ("PTT") commits to buy
export gas quantities as defined above, under a long
term firm contract of 20 years at least, including a take
or pay clause.

(iii) Agreement has been reached with MOGE on the long
term supply of Domestic Market Gaz quantities as -
defined ubove,

uyP 90002559 .

99
A 21. 4)

i 21 9)

2.2

vy

(iv) The revenues derived from the gas sales will allow each

. segment of the Project, 2s defined below, to have an
acceptable rate of return on the investment normally
determined as 15 % in real terms. : .

(vy) The various main Agreements, which are ited in
section 6 below, will have ‘been executed and be in full
force and effect. .

MOGE and the Contractor shall jointly make every effort so
that the above conditions can be met as scon as practicable
afier the completion of the Appraisal Program i however, if”
these conditions are not met before the end of the Appraisal
Period, then the Contractor may retain the Contract Area as
stated in Section 3.4. of the PSC.

qThe field development and pipeline construction Phase will
only stars when the Discoveries are declared Commercial
Discovery.

. The production and gas transportation Phase will start when
the development and construction are completed.

5 Delivery Pri
Sales and Delivery Points are defined as follows;

*. Export Gas Sales Point
The Export Market Gas to Thailand will be delivered and

sold to PTT at Thailand border near the Three Pagodas Pass.-

It will be transported there through an Offshore/Onshere
Export Pipeline.

uyp 90002560

100
2.3,

2.3

Domestic Gas Sales Point

The Domestic Market Gas will be delivered and sold to
MOGE at the inlet of the Domestic Pipe. The Domestic Ges
Sales Point, to be decided later, ean be either on the
production platform, (in this case the Domestic Gas Sales
Point is identical to its Delivery Point defined below), or ata
Junction point of the Export Pipe With the Domestic Pipe. In
this last case the Domestic Market Gas will use a portion of
the Export Pipe. of
Delivery Foint to the Gas Transportation Company
("Delivery Point”): .

The produced gas offshore is delivered after appropriate
processing to the Ges Transportation Company, as defined
below. The Delivery Point is therefore at the inlet of the
Export Pipe, ex Field.

Segments of the Project

There are 2 segments in the Project:

a)

The Petroleum Production segment.

b) * The gas transportation segment.

There will be 2 separate entities Joint Venture and Company), one
for each segment of the Project:

a)

The Petroleum Production Joint Venture :

The Contractor will perform the appraisal of the Contract Area
28 defined in the PSC, and if the Discoveries are proved to be
Commercial Discovery, it will develop the field and produce it.
The produced gas will be transported by the Gas
Transportation Company and gold by MOGE and Contracter tv
the Export Market and Domestic Market,

uyp 00002561

101

|

2.3 b) The Gas Transportation Company:

This Company will transport the preduced gas from the

Delivery Point to Export and Domestic Gas Sales’ Points as
defined above. . .
e

After the Discoveries are proved Commercia) Discovery, the

Company will construct the, Export Pipe to the Thailand

. border, and transport the gas produced in the Contract Area
and eventually from other surrounding contract areas.

The Gas Transportation Company term shal! extend as long 2s
: there is gas to be transported to Thailand through the Export
} Pipe.

Each segment of the Project will be subject to specific
! contractual terms, —

~REVEN DISTR: Ne WEEN P’
PR AS. Ni

The Export Market Gas Price (E) at the Thailand border will be the
reference. This price will be splitted inta:

- A Transportation Tarift (T) for the Export Gas from the Delivery
Point to the Thailand border {Export Gas Sales Point).

+ A“Net Back" price (NB) for the gas ex-Field defined as follows :
NBSE-T.

The value of the Domestic Market Gas will be equal to the gas price ex-
Field (NB) plus a transportation tariff calculated as a function of the portion
of the Export Pipe used by the Domestic Market Gas, if any. So this tariff
will be only a fraction (fi of the Export Market Gas one, and the Domestic

hy. . *

102

CONFIDENTIAL

|

Market Gas value {) is: D = NB + (0 x (1). If the Domestic Gas Sales ©"
Point is identical to the Delivery Point, f will be equal to zero.

Atcording to this scheme:

SECTION 4 - CONTRACTUAL AND FISCAL TERMS FOR
PETROLEUM PRODUCTION AND GAS TRANSPORTATION

a)

The valuation of Natiral Gas for the Gas‘ Production Joint Venture
will be equal to the gas "Net Back" price ex-Field (VB) defined above.

The Gross Revenues of the Gas Transportation Company will be
equal to the sum of Export Market Gas transportation revenues i.e. .
Export Gas quantity multiplied by transportation tariff (T), plus the =
Domestic Market Gas transportation revenues i.e. Domestic Market |
Gas quantity multiplied by transportationtaridf (1), multiplied by the
fraction () applied for Domestic Market Gas, plus the revenues of the
transportation of any gas produced in cther surrounding contract
areas, and transported to Thailand through the Export Pipe, or a “y
portion’ef it.

‘The Transportation Tariff (I), which will be at any time a fraction of =
the Export Gas Price, will be determined so that both segments of the
Project will have a similar rate of return in real terms.

RTA
Petroleum Production Joint Venture
‘The contractual and fiscal terms applicable to this Joint Venture are”
defined in the PSC entered into between MOGE and TOTAL for the
Appraisal, Development and Production of Petroleum in Mosttama

Contract Area.

‘The valuation, of the Natural Gas fer the PSC fiscal accounts will be *
the “Net Back" (NB) defined in Section 3 above.

uyp 90002563

103

a

b)

The costs incurred up to Effective Date by MOGE in relation to the
Contract Area shall be reimbursed to MOGE in the manner defined
in Section 19.9. of the PSC.

According tg, the PSC, the Contractor is subject to the provisions of
the Union of Myanmar Foreign Investment Law. The taxable income
is as defined in the PSC.

¥

Gas Transporcation Company :

‘A Company subject to the entitlements under the provisions of the
Union of Myanmar Foreign Investment Law and of the Union of
Myanmar Income Tax Laws will be established.

Fiscal terms applicable to the Petroleum Production Joiit Venture
and to the Gas Transportation Company.

The Petroleum Production Joint Venture and the Gas Transportation
Company will be granted the following fiscal terms :

. Tax Holiday : 3 years starting from the Financial Year in
which Commercial Production commences.

: Income Tax rate : 30 % inclusive of all taxes on income payable
to the Union of Myanmar. No other tax wil] be imposed on the
Foreign Participants in the Project except income tax imposed
on expatriate personnel of Contractor for the portion of their
income in Myanmar.

. Depreciation rate for capital assets : 25 % per year.

If any material change occurs after Signature Date to the economic
benefits of the Petroleum Production Joint Venture and of the Gas
Transportation Company due to the promulgation of new laws or
regulations. adjustments will be made to maintain the econumic

~Var WENTIAL

9000256

104

d)

a)

regulations, adjustments will be made to maintain the economic
benefits at the same levels as if such laws or regulations had not been
promulgated.

Domestic Market Gas .

‘The Domestic Market Gas quantities (Qa), delivered each year to
Myanmar, according to a long term contract, will be a part of
Myanmer and MOGE revenues for the corresponding year, which will
be taken “in kind", The Myanmar and MOGE total revenues @) in a
year are:

From the Petroleum Production jeint venture
The Royalty, the Cost Petroleum and Profit Share of MOGE,
the various Bonuses, and the Income Thx,

- From the Gas Transportation Company :
‘The Income Tax and MOGE profit share.

The value of the Domestic Market Gas (D) is determined above in
Section 3 ; this value (D) multiplied by the Domestic Market Gas
quantity (Qqd) is the part of Myanmar and MOGE revenues which are
taken “in kind". The remaining revenues : (R) - (Qd) x D) will be
takén “in cash” i.e. paid to Myanmar and MOGE by the Foreign
Participants in the Project.

Operatorship

TOTAL will be the Operator for the whole Project during its 3 Phases
under the PSC and fer the Gas Transportation Company.

yyp 0000256%

105

. CONFIDENTIAL
. DOE v. UNOCAL

hoe ot ., : : | SURJECT TO PROTECTIVE ORDER

3) MOGE participation

MOGE may acquire up to fifteen percent (15 %) participation share in
: both segments of,the Project. This right shall be exercised in
accordance withsection 19 of the PSC. .

‘The rights and obligations of MOGE in the Gas Transpordition
Company to be established shall be in proportion to its participation
share. . .

Foreign participation :

‘The following principles will apply :

: °

- Each Foreign Participant will have the same participation
share in the 2 segments of the Project.

+ MOGE and TOTAL agree that Petroleum Authority cf

Thailand Exploration and Production (PTTYEP)) will have a
| right to participate in both segments of the Project with a
participation share of up to 30 % of the aggregate Foreign
Participants share,

. TOTAL intention fs to keep a participation share of 30 % at
least of the aggregate Foreign Participants share.

. The remaining of the Foreign Participants share can be offered
toa third party or parties, with the approval of MOGE, which
shall not be unreasonably withheld.

1 . Operations under both the PSC and the Gas Transportation .
Company will be conducted under Joint Operating Agreements
to be established on the basis of international standard
practices,

uyp 90002566

‘Y- a

vy
~S

106
CUNFIDENTIAL, |
DOE ¥. UNO.

eo SUMECT TO PROTECTIVE ORDER '

“Bb

SECTION § . SUMMARY OF THE MAIN AGREEMENTS BETWEEN ||.
THE VARIOUS PARTICIPANTS IN THE PROJECT .

1

As explained above, the contractual relationship among the various :
participants will be materialized in the following agreements :*
: v
. The Petroleum operations and Pipeline comstruction and °
exploitation = .
PSC | Production Skaring Contract between the Ges Production Joint
Venture participants and MOCE.

POA Production Operating Agreement between the Ges Production |
Joint Venture participants.

’ GPPOA Gas Pipeline Participation and Operating Agreement between +

the Gas Transportation participants and MOGE and Myanmar.
Government

. The Gas sales and transportation :

EGSA - Export Gas Sales Agreement between the Gas Production Joint ,
Venture participants and PIT (Petroleum Authority of

Thailand Producticn) \
EGTA Export Gas Transportation Agreement between the Gas
Production Joint Venture participants and the Gas |
Transportation Company.
” 1
DGSA Domestic Gas Supply Agreement between the Gas Production ;

Joint Venture participants and MOGE.

DGTA Domestic Gas Transportation Agreement between the Gas”
Production Jeint Venture participants and the Gas
Transportation Company,

uYP 00002567

107
aL

~—

Early Production Scheme (EPS)

GOTAL, 25 operator’ the Project, is rendy to study at the time of the
commertiality study, the technical and economical feasability of an
EPS to be implemented in conjonction with the export scheme in order
te accelerate the delivery ef Domestic Gas at the inlet of the Domestic
Market Gas Pipeline. .

Domestic Gas Pipeline

During the Commerciality Study, MOGE and the Contracter will
study in detail gas reserves availability and gas demand forecasts for
the domestic market in Myanmar.

Ir the guady concludes that a deficit exists, demestic gas may be
delivered from the Contract Area through the Domestic Gas Pipeline.

TOTAL considers that the Domestic Gas Pipeline falls within the
category of investments which should be financed through loans from
international financial institutions whose function is to support end
permit the realization of projects which are vital for the economy of a
country.

‘At the time of the commerciality study, TOTAL, as Operator, is
willing to assist MOGE, at MOGE's request, in arranging such a
financing,”

Should such a financing proved not to be available or feasible, MOGE
and the Contractor will consider the possibility of including the
Domestic Gas Pipeline in the Project. Provided that this additional

108

Investment will not prevent the declaration of commerciality and 7
consequently the field development decision, it will be included in the
Gas Transportation company.
"In this case, the definition ef the Domestic Gas sales point will have
to be amended and the Domestic Ges transportation tariff adjusted

accordingly.
SECTION 8 - NATURAL GAS DISCOVERIES OTHER THAN TEE :
DI: VER! :

Ifany Other Discovery of Natural Gas (other than the Discoveries) is made
within the Contract Area as a result of additional exploration works made
by Contractor as provided for in Section 6.8 of the PSC, it is hereby egreed
that for the purpose of the determination of whether such Other Discovery =
is Commercial Discovery under Section 7.7.2. of the PSC: :

“a) _ the integration within the Project of the reserves related to such
Other Discovery will be studied as a first pricrity with the objective :
to optimize the usa of the facilities already in place or to be put in
place, in particular the Export Gas Pipeline ;

b) —sthe conditions listed under Section 2.1.2) above will apply. However
the minimum production plateau defined as per Section 2.1.2) (i) of
this MOU and the minimum duration of 20 years applicable to the -
long term firm gas sales contracts as per Section 2.1.a) (ii) and (iti) of
this MOU, will not be required.

SECTION 9-TERM

This MOU will come into force on Effective Date. It will terminate at the
termination of the PSC as stipulated in Section 25 of the PSC.

uye 99002569

,. . _

109
oo

“16

IN WITNESS WEEREOF, this MOU has been executed at Yangon, the
Union of Myanmar as of the day and year first abovementioned.

Signed, sealed and delivered,
on behalf of
THE MYANMA OL AND GAS ENTERPRISE,

UPE KYI .
Managing Director Ne

‘WITNESSES : an nw
ee

1. CMDR THEIN TUN

Director General, Energy Planning Department ”

2:U SOE MYINT A

Deputy Director General, Energy Planning Department

Signed, sealed and delivered
on behalf of
TOTAL MYANMAR EXPLORATION AND PRODUCTION

Thierry DESMAREST
Chairman of the Board \

ee

110

17
WITNESSES :
1. Jeda-Marie BEUQUE 14 an
Chief Executive Officer Far East

2. Guy ROMEU
Manager Genera} Affairs Far East.

CONFIDENTIAL,

111
ACTIVITY DESCRIPTION

1393?

“PRAISAL

VELOPMENT

MPLATFONM

award

i) design # Procurement

abricatinn Transport & instatlailon

3G QUANTER PLATFORM
acy award

ail design # Procurement
abrication, Transport & Inslafiailon

“MPTIESSION PLATFORM
lasic engineesing

ong Lead hems

oniact awad

dala dasiga  Procursment
abrication, Transport! & tastattallon

LNG

"ALE *
Jaaic angineeting & Survey

export to
4
domestic

Thaltand

delivery

— on sevice
a =

CONFIDENTIAL
DOE v. UNOCAL,
SUBIECT TO PROTECTIVE ORDER

412
CONFIDENTIAL
DOE vy. UNOCAL
SUBSECT TO PROTECTIVE ORDER

Bioeng} sfaonodl hog B chs

MYANMA OIL AND Gas ENTERPRISE

SIBLE: EMaN . . #0, BOX me, 1044
Z2MTCOAR BM anor 74/00 MIN TE Kyaw swa fa0
j TELE:AD 22a74 (8) Unes Wecces .
| BZ266 (9) Lines

TaMGoM, wvann,
e .

: . . "Letter No. 3/23/92 (3620)

padi: oth July, igs2.

SIDE LETTER

This Side-Letter is attached to and made and integral part of the
1 Hemorandus ef Understanding ("MOU") and the Production Sharing
Sentzact ("PSC") concerning the HCATTAMA AREA bath dated the ace
uly, 1992 and hereinafter together referred =o as the "Conzenes™

between Myanma Ci] and Gas Enterprise ("HOGES) and TOTAL MYANMAR
1 EXPLORATION AND PRODUCTION ("TOTAL").

shall, pursuant to se:
ing the

in TOTAL’s
at the same levels and in the same
decrees, rules and regulations had not
been promulgated or amended and taxes had een aseeseed as

4
f
é
&
"
i
8
-
é

OGE and another foreign party enter into a
for dispute resolution under rules of an
ognized arbitration institution (such as
i" International Chamber ef Commerce, UNCITRAL, etc ) TOTAL shall

be offered the opportunity to include the same dispute resolution
Provisions in the Contract.

activity as grounds for termination, cr amend a concroce to

gelete Such grounds, TOTAL shall be cffered the opportunity to
amend the termination provisions in the Contract to the same we
effect, a

ah uyp 00002573 {

iL.

113
It is agreed that, the Parties understanding of the Myanmar
Income Tax regime that wil? be applicable to taxable: income
resulting frbm Petroleus Operations and Transportation Cperaticns

under th

2.

2.

Petroleum 2s determined und

Contract is as follows :

The applicable Myanmar Income Tax rate is ‘Jot.
v

TOTAL’s grass Income for Myanmar Income Tax purposes
Will be equal to the value of TOTAL‘s share of
the Production Sharing
Contract fer export and domestic sales;

The Gas Transportation Company (to be astablished)
Gross Income will be the Gross Revenues as detinedc in
the MOU.

Deductions from TOTAL’s gross income in computing
TOTAL’s taxable inceme subject to Myantar Income Tax
will include all expenses incurred *in Petroleuz
Operations under the FSC, including both cost
recoverable and non-cost zecoverable expenditure but
excluding expenditures not allowable under the Myanmar
Inceme Tax Lav. .

Deductions from the Gas Transportation Company gross
income in cezputing Gas Transportation Company taxable
income subject to Myanmar Income Tax will include all
expenses incuzred in Transportation Cperations but
excluding expenditures not allowable under the Myanmar
Incene Tax Law.

Capital Pxpenditures will be depreciated at the rate
established in the Permit issued by the Foreign
Investrent Commission, and suck depreciatien vill be
included in such deductible itens; i?

Notwithstanding the above, TOTAL and the Gas
Transportation Company shall be exempt from Myanmar
Income Tax for the period of.three (3) Financial Years
including the Financial Year in which Commencement of
Commercial Production cccurs for the above mentioned
Contract and TOTAL will be alloved to consolidate its
taxable income from all contracts into one joint tax
return. Tax losses carried forward will be accumulated
until expiration of the tax exemption p od stated
above and thereafter TOTAL and the Gas Transportation
Company will be allowed such losses to offset its
taxable income from any contract;

Felloving payment of Myanmar Income Tax, TOTAL, the
Gas Transportation Company and their shareholders
shall be exenpt from any other taxes on income (to the
extent attributable to income derived under the
Contract) “or withholding on dividends or other 7%
distributions similarly attributable; —

uUYP 00002574 C {

114

CONFIDENTIAL
DOE ¥.
SUMIECT TO PROTECTIVE ORDER,

This Side Lectes Shall inure to the benefit of and be binding

Upon the Parties hereto and their ressective successors and :
assigns. It is agreed that ‘any assignment of ®ll cr part or tt
TOTAL’ s Participating Interes= Pursuant to the Contract Shall be :
ewempt Zz0m all'taxes, assessnence or duties.

. : *
In the foregeing Correctly sets forth our dgreenent, Please so
i in@ieate by ‘signing in the space provided below.

Agreed ang accepted For and on behair of
for and on“behalz of

MYANMA OTL @ ¢AaS ENTERPRISE
TOTAL Myansar Exploration .
& Production . .

U

PE XYT =
MANAGING DIRECTOR

uyp 00002575

116
TOTAL vt

TOTAL MYANMAR EXPLCRATION AND PRODUCTION
Yangen, July 9th 1992 :

- MYANMA OIL AND GAS ENTERPRISE

Anention W PE KY?
. Managing Director

Subject : MOATTAMA GAS PROJECT : .

Dear Sir,

t MYANMA Olt AND GAS ENTERPRISE IMOGE} and TOTAL MYANMAA EXPLORATION AND
PRODUCTION have signed this 9th day of July, 1892 4 Production Sharing Contrser ang a*
! Memorandum of Understanding (ar the imalementaticn of the MOATTAMA GAS PROJECT.

We ara pleased to confirm you that in relation with the above and following cur discussions on
this marter TOTAL accents to purchase the NAY MIN YAUNG rig from MOGE on a as i where is
basis, subject to finalization of an anprogriate purchase agreement and related formalities. under
‘the followings terms:

|
i

+ TOTAL will pay ane (11 million United States dollars (including all and any taxes if any) when
ownership of the rig iftea of any liens or encumbrances whatsoever) is transterred from
MOGE to TOTAL by a legal document effecting tne transfer,

Se * TOTAL weil! ake irs best efforis to aeil the rig. The salling price (all ang any tases excludes
if any) will be shared between MOGE and TOTAL as fellows :

MOGE : 30%
TOTAL: 20%

4e case of lots of the rig, the insurance enmosnsatian will be shareg on the same tasis.

. > AS s00n as ownershio of ine rig is transferred to TOTAL TOTAL wit pear an future
maintenance and insuranea costs, and moving costa, I! any.

: ‘This lettar is made in twe originals ; in order to indiese your acceptance of ine above, please
fetum tc us one eriginal duly signed by yoursalf ax Indicated below,

Yours ¢aithtully |

T. DESMAREST
Chairman of the Beare

Agrted for MYANMA OIL AND GAS ENTERPRISE
UPEKYI
Managing Director

Hl UYP 00002576

waiver OF

U jae 305 660,

Eourd Mechetal, code 47, S2CHY Pau la Detenss, Tel 3911) 4291 «0 00, F
Talat Mivanmat Explevavien end Precucuen, Suginie Anecynte me cuts! Je 250 000 FACS Wi

”

4116
SUPPLEMENTARY LETTER

*

This Supplementary Loner is atached to and made an integral part of the
Memorandum of Undesunding ("MOU") and the Production Sharing Contract
('PSC") conceming the MOATIAMA AREA both dated the 9th July, 1992 and
hereinafer together referred to as the "Contract” between MYANMA CIL AND GAS
ENTERPRISE (hereinafter referred to as the "MOGE™, which expression shall be
deszaed to include its mecessors and permitted assigns) and TOTAL MY.
EXPLORATION AND FRODUCTION (hereinafter referred to as "CONTRACTOR®
‘which expressien shall be deemed te include its successors and permitted assigns),

Further various discussions berween the Paries in relation with the unexpected
Presence of nitogen in the Contac: Avea, and in accordance with Section 27-6 of the
PSC, it has been agreed as follows :

*
L Section 4 b) of the MOU is amended to read as follows:

."D) Gas Transporation Company :

A Company subject to the entitlements under the provisions of the
Union of Myanmar Fersign Invesonent Law and of the Union of
Myanmar Income Tax Laws will be established.

In addition, the Gzs Transportation Company's Capital Expencinures
and pre-operting expenses incurred before Commencement of
Commercial Production of the Discovery namely 3 DA-X (hereinafter
“YADANA’) shall ke multiplied by an uplift coefficient of one point
zero seven five (1.075) ; the resulting amount shall be deducted from
the Gas Transportation Company's gross income in accordance with the
Provisions of this Contract, *

For each subsequent gas field discovered in the Contract Area, and
before a Development Plan ef such Other Discovery is adopted,
CONTRACTOR and MOGE shail define an uplift to be applied to
expenses linked with the development of suck Other Discovery and the
feSulting umount shall be deducted from the Gas Tranporsation
. Companys gross income in accordance with the provisions of this
mo, Contraez. Such uplift shall depend on the molar percentage of the non
hy fas produced with the Natural Gas, according to the
following sliding scale :

Inert Ga Content (4) Uolift Coetrcient

from 1,000
over tos
over 1,030
over 1.045
over 1.060
over 1.075

ever 30% upio 35% 1.050."

. . Due: 22 December 1995

ee UR LAL
UN

Do!
SUMECT To PROTECTIVE ORDER

"TL Section 9-4 of the PSC is amended to read as follows :

"9.4. CONTRACTOR shall recover all costs and expenses in Tespect of it
Petoicum Operations hereunder to the extent of and out of a maximum
of Bay percent (50%) per Quarter of all Available Peroiewm from the
Gontact Area ; provided, however, that the costs and expenses of
Development and Production Operations in fespect of any
Developmen: and Production Area shall be recovered only from
Available Petroleum produced from such Development and Production

’ Arex. Such Petroleum to which CONTRACTOR is entitled for the
purpose of recovering its casts and expenses is hereinafter referred to
as “Cost Petroleum". Such costs and expeases shall be tesoversd outof *
Cost Percleum in the later pan of the Quarter in which such
expenditures are incurred of in the ‘Quarter in which Commencement of
Commercial Production first occurs within the Contraet Area.~

In addition, CONTRACTOR's Capital Expenditures and pre-operating
expenses incurred in Petroleum Operations hereunder before
Commencement of Commercial Production of YADANA shall be
multiplied by an uplift coefficient of one point one zero five
(1.102); the resulting amotnt shall be recoverable at the same rate as
permitted under this Contract,

For each subsequent gas field discovered in the Contract Area, and
before a Development Plan of such Other Discovery is adopted,
CONTRACTOR and MOGE shall define an uplift to be applied to .
expenses linked with the Sevelopment of such Other Discovery and the
resulting amount shall be recoverable at the same Tate 2s. permined
wader this Conwact Such uplift shall depend on the molar percentage
Of the non-hydrocarbar. gus produced with the Natural Gas, according

* te the following sliding seale ; ;

from O% upto 5% 1.000 -
over S4upto 10% Loz
over 10% upto 15% 1.042
over IS%upto 20% 1.063 .
over 20% upto 25% . 1.084 28
over 25 %upto 30% 110s 00025
over 30% upto 35% 1.126." xP

AM, All other terms and conditions of the Contract not expressly amended by this
Supplementary Leiter shall remain unchanged and.in full force and effect.

118
doo

Toit Supplempntary Leter
Parties herete aad their resp

For and on bebalfof

TOTAL MYANMAR

PRODUCTION

Name Thierry Desa

Tide .Chatzaan of the Reizd

Witnesses :

ok.

Jean-Marie BEDQUE
Chiat ive Officer rar past

EXPLORATION AND

shall inure to the benefit of and be binding upon the
jective successors and assigns.

Forand on behalf of
"ANMA,

Hyanma Ot 2 Gos Erverprise
imesses :

th ftan nye

uve

900025? 9

119

SUPPLEMENTARY LETTER NO.2

This Supplementary Letter is attached to and made an integral part ci the

Memorandum of Understanding (MOU) and tha Production Sharing Contract
{PSC) conceming the Moattama Area both dated 9th July 1992, as supplemented
by the Supplementary Letter cated 24th December 1993, these three decuments
hereinatier together referred to as the *Contract’ between MYANMA OIL AND GAS
ENTERPAISE (hereinafter referred to as the *MOGE” which expression shall ba
deemed tc include its successors and permitied assigns} and TOTAL MYANMAR
EXPLORATION AND FRODUCTION (hereinafter refered to as “CONTRACTOR’,

which expression shall be deemed to include its successors and permitted
assigns). .

Following various discussions between tha Parties in relation with the undergoing
negotiation of the Expon Gas Sales Agreement ("EGSA") to be entered into with
Petroieum Authority of Thailand, 2s provided for in the Section 6 of the MOU, and
yin 2 view to facilitate a prompt finalization of such EGSA, it has been agreed as
follows :

an MOGE hereby expressly accepts and agrees that the duration of the EGSA
‘Shall be thimy (30) years from the Commencement cf Commercial Production
which shall correspond to the Contractual Deilvery Date under the EGSA_

AS a consequence and in accordance with Section 3.5 of the PSC, the
Devalopment and Production Period related to the Discoveries shall
continue until such term of the EGSA, or any extension thereot,

20 Section 9.7 3) Available Natural Gas Sharing of the PSC is complemented

with the following paragraph a4) to be addad after paragraph a3) :

« a4) Regarding the Discoverias, the Available Natural Gas Sharing shall
be as follows Es .

- until and including tha twentieth (20th) year aiter the
Commencement of Commercial Production, paragraph at) 22)
and a3) here above will ba applied.

“+ staning from the beginning of the twenty first (218!) year after
the Commencement of Commercial Production, the following
incremental scale will be applie

up 00002580

120

SUBJECT TO PROTECTIVE ORDER

Available Natural Gas MOGE CONTRACTOR
1 Share Share

Up te 300 millions cubic 60% 40 %

feat per day (MMscid)

Betdeen 201 and 600 MMscid 70% 20%

Between 601 and S00 MMseld £0 % 20<%
: Above 800 MMsetd so% 10% >>

3 All other terms and conditions of the Contract not exsressly amended by this
Supplementary Letter No.2 shall remain unchanged and in full force
and effect.

4, This Supplementary Letter No.2 shall have effect from the cate of signature
of the EGSA, and shall inure to the benefit of and te binding upon the
Panties anc their respective successors and assigns.

ro,
iG
t Me .
| For and on behalf of For and on behail of
TOTAL MYANMAR EXPLORATION MYANMA OIL AND GAS
AND PRODUCTION ENTERPRISE .
Name plea Tame aeue@ve - Name pu PE INT
. wy, Direc
Title 5: Deserta, Gdndand” Tile thang ie
Witness H : Witness i —
Date 1 0K Date : +7 tf a
° 9000238*

Le

121
COVERNMENT OF THE UNION OM MYANMAR

MINISTRY oF ENERGY

Notification No. 5 (Extraordinary) 492

a2
P 90002?
wy

122
GOVERNMENT OF THE UNION OF MYANMAR
MINISTRY OF ENERGY

Notifeation Ne. 5 (Exraordinary)/92-
Yangon, oth Wasing Day of Waxo, 1354 |
Myanmar Era

(9th July, 1992)

In accordance with Section 4 of the State-owned
Ecanomic Enterprises Law, 1989, the Government of
the Union of Myanmar granta permission to the Myanma
Oil and Gas Enterprise of the Unicn of Myanmar and
Toul Myanmar Exploration and Production of France
xe conduct petroleum exploration and production in the
undermentioned Moatuams Ofshore area of the Union
of Myanmar in joint venture on production sharing basis,

Description of Area Moattama Offshore Block
“Meg and M-6" for Exploration and Production
in the Union of Myanmar

Point, Latitude, Longitude.
(North) (es!)
A astay!cot gy a1 co”
3 lgtqs'cot 9g? at" 0"
c 1s? ay ec’ gg? 4g" oo"
D Lyeaatect ga? apt oot
E We ayes’ g6t ist sot
F ast yet oa” gh! as"00"

* By Order, VALE

Khin Maung Taein
Minister,
Coverument of the Union of Myanmar,
Adinistry of Energy.

.

uyp 00002583

123

See ragereynire at on

Permit Na. 088/82...

‘The Union ef Myznmar Forsign Investment Commission issues this
permit unde: Seetion 15 of the Union-af Myanmar Foreign Investment Law—

(u) Naine of Promoter..! TREQTOR GENERAL, ENERGY .PLANNING..DEPARTMENT

(W) Citizenship... ALANMAR ses

(6) AS resect DATA LAD tot TAYE, KYA SHA, BORD,

cenanaes seen nesses we ZAMGDMa CURION, OF, BYANHAB. so sesee

(d) Name and address ef principal organization MYANHA,.OLL. AND..GAS
ENTERSRISE..NOA.24/204 LW MENYE, KYA. SHA.ROAR,.YANGON

(0) Place of ineorporation.« .PANGON«..

~ INDQN,,OF MYANMAR...

()) Type of husiness in which invesmnent is we be made APPRAISAL,

(DEVELOPMENT, AND, PRODUCTION..OF.. PETROLEUM. +

(2) Place (i) at which invesument is permitted. MOATTAMA, OFT SHORE.

BLOCK. HoS.4.Hn6, GE. BRBON, OF MEANMAR

; (i) ahmount of forcggn sapitg. :MENRUDH..OF OS..8. 30. MELLION ar

YaS2, TORY,

(Period for bringing in foreign expial

(j) Total mount of expisal (Kyat), PRD. TN..TRE, CQNRRACT

(i) Permined dumtion of investment RNATAAY. NEARS. FOR ARPRAISAL AND -
29 YEARS OF COMMERCIAL PRODUCTION AS. PROVIDED ZN TEE CONTRA
() Name of the csoaomic organization to De formed in Myanmaz..AS PROVIDED 2
t, PRODUCT SHARING CONTRACT FOR APPRA
pevers HON OF PEYNOLEUH "IW THE MOATTAMA AR
BETWEEN MYANMA OIL AND GAS ENTERP2ISS AND TOTAL MYANMAR

EXPLORATION AND PRODUCTIO

L—™, :
: ears * oo Ge.
‘Phe Unior-vPWiyanmar Foreign [nvesrment Commission

uve 90002584

124

5
Sete EEE!

The Myanmar Investment Commissio!
: Dard 22 5S

PERMIT

ne SB5LE2..0

Total amount of capital (Kyat) i
BOTVALENT OF US $ 455 MILLION

COCERCIAL PRODUCTION

(4) Permitted duradon of invesument 32.YZARS_ OF,

(1) Name of the geonnmie arg:

nization in he firmed in Myanmar

Chaitman

The Myanmar Investment Commission

125

Noe

efeew mapSog qfiuperoat neqy

we
TORAL

herd eqs Hibs gersdegé

2¢  8§..

Eesbdecars $

HYABUR BCL

Bye deen’

eho 2st d

CONFIDENTIAL
DOE v. UNOCAL
‘SUBJECT TO PROTECTIVE ORDER

ij generar

gre 0000778

126

GOVERNMENT OF THE UNION OF MYANMAR

MYANMAR INVESTMENT COMMISSION
653 - 691 Merchant Street. Yangon.

Our Refi Ya Ka-1/0R292581 } ‘Tel : 72009, 72435

Datel Z?  January“1995. Fax: 095-01-82101
. . ‘Tix: 21368 INVEST BM
v

Subject: Decision of the Myanmar Investment Commission on the Proposal for “Appraisal,
Development and Production of Petroleum” under the name of “Tacal Myanmar

Expleracon and Production SA".
Reference: Minisy of Energy lent No, 008/43-1/Hta, dated 9-1-95:

1. The Myanmar Investment Commission, at its mocting 1/95 held on 121-95 had reviewed the
proposal for eciansion of invermnent period in “Appraisal, Development and Produccion of Pewoleam™
under the name of “Total Myanmar Exploration and Production SA7 under Producion Sharing
Contac dated 997-92 and the supplementary Loner datod 24-12-93 berween Toul Myanmar
Exploration and Production SA and Myanma Oil and Gas Emurprise After careful review, i was
deliberated that the proposed exinded term be approved in principle fer implementstion and the
proposal be submited to the Cabine: meeting far final approval. ”

2. The Cahines, at its messing (3/95) held on 12-1495 resolved to permit the extended term af the
Seid projec. Hones. the “Permit” is herewith re-issued in atcordanee with Chapter VI, Article 10 of the
Union of Mysnmar Foreign Invernent Law and Chapter V1, Paragraph 13 of the Procedures reisting

to the said Law. Terms and conditions te the “Permit” are stated in the following paragraphs.

3 ‘The nimtd duration of the project shall be extended up te 30(Thirty) years of commercial
‘operation, The amour of invescnent for the project shall be United Scares Dollars 455 million.

4, The exemptions, relied and other appropriate privileges gramtnl for the projec shall be the
same as those prescribed in vide Jeaor No, Na Y2-2/175/92(169) dated 2-7-9 issued by the
Commission. .

5, ‘Total Myanmar Exploration and Production SA shall have wo zign Supplementary Lener No. 2
‘with Mvanma Oil and Gas Enierprise for the operation. After signing such Supplementary Lener No, 2,
(3) copies ef such Lemer shall be forwarded te the Commission.

6 ‘Toul Myanmar Exploration and Producion SA, in consultation with the Deparment of
Company Administration, Direnorate of invescnet and Company Administracion shall Ble the
iner=nent of its cxpital, ifnecessary.

7. ‘The officist date of operation shall be reported to the Coramission.

2. ‘The Commission approves periodical appointments of forsign experts and technicians fom
abroad as per Proposal.

127
a

4 Im order to evaluate forcigm capust in terms of kyats and (or the purposs of us regiscrasion im

pevurdance with the provision under Armieclt-24 of the Union of Myanmar Foreign Investment Law, it is

ory to'report as early as possibic in te following manner:

fal the amount of foreign currmcy brought inte Myzamar, atischad wih the necessary
documents issued by the respective benk where the geenun! is openest:

Ab)-The dotailed lists of the type and value of foreign eapite! defined under Arucle-2th) of the

Lan, other than forcign currency, to the Chairman Foreign Cspital Evaluauon Sub.
Committes:,

10, ARersit types of fortign expitallfarcign currency and other sypes af foreign expital) have been
brought inte Myanmar. a report shall have to be submitted to the Commission a4 prescnbed, vide Jener
No, Nac¥a 9/101/92(416) dztnd 3612-62 [Annexure |)}.

11, Total Myanmar Exploration and Producsien SA shall be responsible for the preservation of the
cavironment 31 and around the ares of the prniect sus. Hees it shall observes the direccive issued by the
Commission vide loner No. Ya Ka-1/13¥i¥4(0410) dammd 3006-64[Anneture (2)[-t0 undertake all
Proper treme systems and other necessary environmental coniral systems,

12, Total Myanmar Exploration and Produccion SA shall follew the preccurss presetibed by the
Commission, vide lexer No. Ya Kari/408/94(0424) dated 29-694 [Annewsrei3)] to expedite the
cleranee of impons of cxpitl and intsr-indusiry use goods Drought in as exphal inversnent and row
rmaserials required during the inital 3-year epersdion period.

13, Total Myanmar Expiorction and Production S.A in consultation with Myarra Insurance, shall
effect such types of insurense defined under Chapicr VIL Paragraph 1S of the Procedures relating to
the Union of Myanmar Foreign Invesonent Law.

By Order,

 Secmmty
(Minister, Minimay of Nasional Planning
and Economie Development)
‘

es: |. Office of the Chairman of State Low and Order Resroration Council.
L. Office of the State Law and Order Restoration Council,

3. Office of the Government of the Union of Myanmar,
wi :

128

aks
CTIVE ORDER

7 Minigny of Energy.
S$ Minssuy of Forcign Affairs.
9 Minisiry of Home AFsirs,
1. Ministry of Labour.

LL Chairman, Commince for Assisting the Myanmar Investment Comnjssion{ Governor.

Conral Bank of Myanmar).

12, Chairman. Foreign Capital Evaluation Sub-Commines (Dircesar General, Contra!
Equipment Suatistics and laspection Deparment).

3, Director General. Customs Deparment.

|4, Dirsetor General Intema) Revenus Deparment.

18 Managing Direetor, Myanms Insuronee,

16, Director General, Direnprate of Trade.

17; Director General, Immigration and Manpower Deparment,

18, Director General, Diresorats of Labour.

19. Chairman, Union of Myanmar Chamber ef Commerce and Industry.

20 Direczor, Deparcrent of Company Administration. Directorate of Lwestment and
Company Adminiszation.

CONFIDENTIAL
DOE». UNOCAL

SUBIECT TO PROTEGHVE onneR,

uyP 00002589

129
: - ~ CONFIDENTIAL -
: oan aoe ~ DOE v. UNOCAL,
. SUBJECT 0 PROTECTIVE ORDER
C
Govamaert ef the Union of Hymnmo>
. Vannes Investaent Coomiesio .
‘y 652/657 corchmt Stroot, Toren .
¥ oo
Cus Ref: Ya Ka~7/100/94 (ma79 ) Telex : 2136 Does? Dil
Dowd 1 2 uly, WH. mal: 72890

Scbjoct : Ferfermcnee sppert oF the Pe: od Betorssices or thets Initia?

Stace of Iopicom tation.

. *
oc Investaent Ceccission vpei spprovel of the Cabinet, bos

PES 192... ated d

‘The 3

TS .cax pees preponed.

Since the peogeses of the Initicl Stage of irplonmtetion is to bo

monitored and reperted to the Cocmissin, it ts ieroby roquerted to Saport to

the Commission Office ex per

eat
( Mize Meza )
Joist Sooty
Tyemet Investiont Coomissin

uyp 90002590

130
Roport cy the Foxtocames of the Porstttol. Eotasprioes

“Ganitial Stee)

te, Memeof Betexpeice
yt os

2. Foretga Invedestht Pescit Mo, and Date

3. Dato of Simin Cantzzet (J.¥' Agrecnent
Bor agzoenmt: Lease Agreements
Produstim Shes ceozentietes) -

4. Date og Tncoxporstim/aegistretion

5. Dow of dpproval of, oct
Covemntant deency 1

6. Dato.of Bxport/Tspost Regiatratice

Ne
: oe ~
12. Bepected Date wf Coomamoancat
of Operation” ‘
oF ae
. Bs wee
Note: -
1) to apeetty - Liens to operate ox ZrtatDasinecs ed thst of Toutes
. Secinces by the Dizcotarate, of Betal mi Testen
oe bicenee, dousesny out fishery, oF as Joint Venture
yr fhe Pishestes Dept 5
= Regidtmation at the Dizectorete of Pagimel Industrial
Coordination m4 Tneusteiel Inspection (Indesizial
Rntoxpedacs)
tp Tete = Should isplesmtetion is net effected accorting to the schedule”
ne mpeeitied in the agroesent, te state the ressa.

131
oot

ment Cousission

Yaion of Nyanmer Fereic: Invi

street, Yang

653/691 Nerehor

Ouz Rol: Ka Ya 9/101/52 (418)

Dete : 3nd Deceuber, 1992.
“=

Debject z Tnstmuctims for ovatustio and reristzetion of formim equity casi tal

tn terns of Kyat for pesnitted enterprises der trent Lav.

Eo Crestor 12, erticlo 24 ef the Unicn of Mvaent io Feseim: Invertnont Lax

stotos that "The Cotsicsion shall evaluate tke foreign capital in te=os

dstes 3¢ in the nane of investoz.

of Kyat in the sanner prosesibed, ent Tes:

megistesing, the trpe of forign capital md tho type of forigg cumreney evalicted

“sholl be stated.

2 to the Unies ef ifyanmar Fereign Investoont

2 In addition, Procedure Rolatir
eign capital in

Law, Chapter 11, paragraph 24 prescribes thet "In ovelunting

ters of kyet for the mixpese of registration ty the Comissim, the Pollowing

shall be carried cut:

(a) te cance to be beought in fered: eosomoy in ay type of Zoreim

132

currency ecceptale to the Hrenms Postig: Trade Dan, aid to

eveluste the sznc st the prevailing officiel sate of exchance
(b) to couse the value of the types oF Sorcic capital other than the
fomign cercency to be ciated in ay type of foreicn cusrency

Porcizn Pscde Ba: and to semtinize

acceptauls to the fin

vhether the value of

jropriets or not, and to evaluste mck velucs so sem

at the prevailing offiedel ste of ox

ove mensiered Le and Proce tur,

uy She Comission:

Forei.
wien they deponit theiz forcim espizal

pivies fora to the investors

fn fered oureeney, cheque, bark dsert of in arg’ fora of dinvanl |

peaitrmes to their secomts Copice of these baniz glips/eredit

sdvient have to subeitted to the Comm: ion without fail, and

a Comézsion shall evaluate ond TECHZtOr, ‘he foreign capital in

seman of Ryst ty using te

ef issue of the ey St glips/eredit advices.

(b) Hephinextes. squizass =n 5 a

Tevetees, pacicing List for eachineschy ale

equipmont; 54 mats:

tal wy ertorpeises azo to be

sei ging the apprepsistmess of

after

cackinosios, oquipaect and =v eiterials viieh ig statod in tess

af coy idnd ef tocin cusency, the Fereion Cepdtal Dvelusting

wepemmantion swanits the evelusticn, together

1
Come:

wh

\ wath the shingiss ing List te the Commistice for

dhe endorsement. & submit the bill of antoy &F

japost declereticn: st the customs Depertoent fer cleazmes 6
terinis fren ths Wharf, Ltter

mackinerics, equippent ob tev

|
cheermnce, tha copies of BAD of evtsy/isport declaration mast be

formried to the Comission without fail, Tho Cemizsim will

ister the expitel in texre of Wet paced cm the oedt, C2

© geosh which ds te be paid in foreign onebene et the prevedling

bf crete: oe tho tay of eeboission of the bill ef entry/

dpport éeclasstion me by sefersing te the contract. For

elenrmea of

axles, the €91 ef the Letest Dill of cntry/inpert deelerstion

seeeived {pou the Oustens Depsrtsent heve te be forvamted to the

Comission.

Pend

te of cxebsct, prevaiidh’e at the date

133
eo chasges whic so paid abrest,

thet conies of payant voucher, oeana of rayueit and date of nazze:

Bre te be rubcitted te the Comission,
v

be Ag tke amount af Sorein

tel ds te be evelusted is terus of leat,

the omuivalent aumnt of foreice surrey the proposal or contzact

gudctad. Fe

in isvet *

S specicl caces, it enn be evalucted eit:
or iz forcim: extimce accoriinc to the cartroct.

5. After compli tien of the snount ef formic: cepitel in

teres of lyst es ctoted in the exizincl propesel either by ney tn slips and

er Will of estry/ispert declarations, te foreign investoent exprices oxo

teit tho statement ef Sorig: eeiitil -emitiad to the Comission,

Mx 2 =
Brigadis> 3.0. Abel
Socrutasy,

a (éndsver for Flaming ant Muance)

ee (1) Cyntznan,
* Posstm Capital Qvalusting Comistes,

uy? 9000257"

134

(2) Director General,

Cantons
y
(3) Director Gener

Dazeetornto of Tondo.

(4) Managing Dizector,
myanca Foreign Prades Bent.

+ (§) vaxaging Disuctery
| Yoon. Investeent end Coonerctal Seni

(6) sree

' uyp 00002595

135
CONFIDENTIAL
DOE v. UNOCAL
SUBJECT TO PROTECTIVE ORDER

mS
MARR CNN EAT Ot Isat
4953-691, Maztkant Street, Tenzon

Gur Raf: Ta Fant/139/m4 ( o449 )
dated, Sel! nate 1994

rash ainshisien, Sedritna Pease =

solved thet cll yrojocts ostctlished with the peraission of tus Comic:

peecexvation of the aevicmnent at md scand ths om

ile that

ly Tespm:

eortrel pollution of ciz, vater mi end, md other exvismnertal degradation od ©

thor cm

ep the project

fg clseady peraitted ty

aozo'sr notified that 3i2 2275

2. Consequently 2t

mnes Foret. Invertront Lav, 1800,chall ccopelam

the Cemicsicn des the Unies

Pimt md ots

wily install Sevege Tecatmert Fiont, inéestrisl Vee

pollution . contre! procedures sumer md abide with the smitasy omé Semis oot)

tine set iy the oth emecmcd.
I
3 tn tke Getere prepeccls thet sve to be subaltied to the Comtissiea, either

i
i
1

ctneat Lev op the Mypancar Citiceis Investoont

wnder the Unim ef tyeues Peseta

Tow, shll S:oorporcte the provision in their contracts that they ciel? wdertalse

westo veter trremect qyrtess nd other envirmunte2

sh the cules ocd Semts-

136
Oftice of tho State Lor ma Onder Mestorxtion Camcil

Qiliee of the Govemme:+ of the Union of Nrmest

fan tise

Tango ity Doveleprant Comittee
Merdsley City Developme Comittas
Union ef Hpavas Chest
Unies of Hymner Eochoric Soldings Ltd.

ef Conucrea & Inductor

uyp 00002597

137

